Case 3:17-cv-00101-RDM Document 511-132 Filed 07/16/20 Page 1 of 38




             EXHIBIT 132
Case 3:17-cv-00101-RDM Document 511-132 Filed 07/16/20 Page 2 of 38




            Native Version of NAV-02709332
Servicing CSC - Auto IDT Matrix & General Information                    Page 1 of 36
         Case 3:17-cv-00101-RDM Document 511-132 Filed 07/16/20 Page 3 of 38
                                                                                                                                                                                        Exhibit 132

                                                                                                                                                     This Site: Letters, Auto IDTs &
                                                                                            Letters, Auto IDTs & Wrap
                                                                                            Reasons


Kn owle dg eS h ar e > Se r vic in g CS C > L et te r s, Au t o ID Ts & Wr a p Re ason s > P ag es > 106 872 . asp x




  Servicing CSC - Auto IDT Matrix & General Information
  Document ID: 106872
  Last Publish Date: 11/20/2014




       Commercial                   ED           FDR            DL
                           Yes             Yes           Yes           Yes
        Servicing                Servicing     Servicing     Servicing




     New Auto IDT Database Platform for                                                                       IDT Request Types
                                                    Accessing the New Auto IDT Database                                                             FDR Monetary Online Referrals
    Submitting, Cancelling, and Escalating                                                              (Available in the IDT Database
                                                                  Platform                                                                               (Resource Boxes)
                    IDTs                                                                                          Platform)
                                                   Auto IDT Matrix by Category & Request                                                          Auto IDT Matrix by Corr Code & Sort
         Auto IDT General Information                                                                 Generating an Auto IDT on CARES
                                                    (Available on CARES Work Request)                                                                           Code




  Auto IDT General Information

                Auto IDT                                                                                      Definitions
                                         An Auto IDT stands for Automated Inter-Departmental Transmittal. They are used when processing issues arise that must be
         What is an Auto IDT?            handled by a different department. Auto IDTs are generated and sent to the appropriate department where the accounts can be
                                         resolved.


  Return To Top




  Generating an Auto IDT on CARES

                   Item                                                                                       Description
                                         Use the following steps to generate an Auto IDT on CARES


                                                    Step                                                          Action
                                                      1      Access the Toolbar on CARES and click on the Work Request button
                                                      2      Select the Category and coinciding Request from the drop down lists
                                                      3      Select the appropriate Loans from the Grid

          How to Generate an                                 Once the Loans are selected, the Loan ID, Category, and Request will Auto Populate
          Auto IDT on CARES
                                                             In the 'Message' Box, enter in detailed instructions on what needs to be completed.

                                                      4
                                                                    If you need additional space when typing the message, please continue your request in a Free
                                                                    Form Message (TK00) in your Document Call Reasons.

                                                                    DO NOT submit an additional IDT to continue your message. This will create a duplicate IDT.
                                                      5      Click the Submit Button to complete your request

                                         The Hold Button will allow you to temporarily close the Work Request Window without deleting the information in your request.
                                         This can be used if additional information needs to be retrieved on CARES prior to submitting your request.
       What is the Hold Button?
                                         To retrieve the saved data, click on the Work Request Button. You will be unable to Finish (Wrap Up) an account if you have the
                                         Work Request on Hold.

  Return To Top




   Auto IDT Matrix by Category & Request

         Account Adjustments                          Auto Debit                           Bankruptcy                       Borrower Incentives                       Claims
               Deferments                            Delinquency                            Enrollment                             FDR                            Forbearance
             Interest & Fees                              Letters                            Military                           Monetary                        Payment History
          Repayment Options                           Payments                               Refunds                             Research




http://ks/servicingcscpilot/letters/Pages/106872.aspx                                                                                                                                   11/20/2014
Servicing CSC - Auto IDT Matrix & General Information                    Page 2 of 36
         Case 3:17-cv-00101-RDM Document 511-132 Filed 07/16/20 Page 4 of 38



  Account Adjustments Requests

               Category                                                           Request
       Account Adjustments                                 Consolidation Loan Research - SMART FFELP ONLY
       Account Adjustments                             Capitalized Interest Adjustments with Calculations Listed
       Account Adjustments                            Process a Consumer Reporting Agency retraction or update
       Account Adjustments                           Removal of Collection Cost, Returned Item Fee, Litigation Fees
       Account Adjustments                            Reversal of fees due to servicing error or courtesy retraction
       Account Adjustments                                         Re-disclose Account (FFELP/FDLP)
       Account Adjustments                               FFELP ONLY - Research Loan Verification Certification
       Account Adjustments                Adjustments to CT, Univ of Phoenix, Parent Oppt, & Third Party Clark Atlanta Loans
       Account Adjustments                             Process, Fax or Mail Documents Related to Specialty Items
       Account Adjustments                 SSN Changes, Merge Two Accts, Combine Suffixes (Less than 20 loans on one acct)
       Account Adjustments                                              Correcting Terms on Loan
       Account Adjustments                                            Write-off Remaining Balance
       Account Adjustments                                      School Code Research (FFELP/FDLP Only)
       Account Adjustments                Research/reinstate Delq on CLASS pr crdt lns (Not XS/PP, CT, PO/OP, PX, 3P, 3P/AT)


  Return To Top




  Auto Debit Requests

         Category                                                            Request
        Auto Debit                                 Process Auto Debit or Add/Remove Loans from Auto Debit
        Auto Debit                                Combine or separate bill groups for accounts on Auto Debit

  Return To Top




  Bankruptcy Requests

          Category                                                            Request
         Bankruptcy                   Advise Claims that a borrower has filed for bankruptcy - bankruptcy not yet on system
         Bankruptcy                                                 Remove Bankruptcy Claim
         Bankruptcy                     Private Only - Change Acct Holder Back to Borrower After Bankruptcy Discharged

  Return To Top




  Borrower Incentive Requests

            Category                                                            Request
       Borrower Incentives                                        Reinstate, Research, or Adjust BIPs
       Borrower Incentives                TL Only: Borrower requests to have a credit reversed and receive cash for a benefit
       Borrower Incentives                       Review/Research/Process DOD Military Credit Ref and HEOA Benefit
       Borrower Incentives                                           Write-off Remaining Balance

  Return To Top




  Claims Requests

     Category                                                           Request
      Claims                                Avert a claim due to a deferment (Not applicable for ED loans)
      Claims                                Avert a claim due to a forbearance (Not applicable for ED loans)
      Claims                          Avert FCLM accounts (Payment has reduced acct to 210 or under days delq)
      Claims                                           Discharge for Ability to Benefit, False Cert
      Claims                                 Avert a claim due to Auto Debit (Not applicable for ED loans)
      Claims                     Advise Claims that a borrower has filed for bankruptcy - bankruptcy not yet on system
      Claims                                                       Bank Call Requests
      Claims                                                         CA APLE Forms
      Claims                                                         School Closure
      Claims                                        Death - Request to have Death Claim removed
      Claims                                  Disability - Request to stop processing on a disability claim




http://ks/servicingcscpilot/letters/Pages/106872.aspx                                                                           11/20/2014
Servicing CSC - Auto IDT Matrix & General Information                    Page 3 of 36
         Case 3:17-cv-00101-RDM Document 511-132 Filed 07/16/20 Page 5 of 38


      Claims                                 Repurchase processing and verification of the repurchase calculation
      Claims                                          Borrower disputes regarding repurchased amounts
      Claims                                                Separation Date Change After Claim File
      Claims                                 Teacher Loan Forgiveness and Teacher Loan Forgiveness Forbearance
      Claims                                       Discharge requests for unauthorized signature/payment
      Claims                                                    Used to Correct Claim File Date
      Claims                                                    Ability to Benefit (FFELP Only )
      Claims                                            Discharge for Disqualifying Status (FFELP Only)
      Claims                                                            Unpaid Refund
      Claims                                Unauthorized Signature/Payment (Based on School), Fraud, or Forgery
      Claims                                      HEAL Borrower requesting Total and Permanent Disability
      Claims                                     Death - Cannot provide death certificate (Advise reason why)
      Claims                                                       Remove Bankruptcy Claim
      Claims                            Private Only - Change acct holder back to Borrower after Bankruptcy dismissed

  Return To Top




  Deferment Requests

               Category                                                                Request
       Deferment Requests                                Avert a claim due to a deferment (Not applicable for ED loans)
       Deferment Requests                                       Process a deferment other than for Enrollment
       Deferment Requests                                     Deferment interest code changed or borrower type
       Deferment Requests                      Process a Sep Date Change, DSCH, DSUM or Electronic Enrollment (Federal Only)
       Deferment Requests                                             Military Deferments (DMLE, DMLT)
       Deferment Requests                                Process deferment (For ONLY CT, PO/OP, PX, 3P, 3P/AT Loans)
       Deferment Requests                                 Process school deferments for Smart Option Student Loans
       Deferment Requests                               Research Deferment (Excluding Enrollment related deferments)

  Return To Top




  Delinquency Requests

       Category                                                               Request
      Delinquency                       Research/reinstate Delq on CLASS pr crdt lns (Not XS/PP, CT, PO/OP, PX, 3P, 3P/AT)
      Delinquency                                               Research Delinquency (FFELP/FDLP)

  Return To Top




  Enrollment Requests

      Category                                                               Request
     Enrollment                                              Separation Date Change After Claim File
     Enrollment                                  Military Extension of Grace, In School and In School Deferment
     Enrollment                         Process a Sep Date Change, DSCH, DSUM or Electronic Enrollment (Federal Only)
     Enrollment                     Enrollment updates to CT, Univ of Phoenix, Parent Oppt, & Third Party Clark Atlanta Loans

  Return To Top




  FDR Requests

  Category                Request                                                         Description
                                             Requests to research previous years interest accrual
                                                   Due to an error on the K081 Letter

                                             Requests a previous years 1098-E for which a customer did NOT pay $600 or more

     FDR                  1098e
                                             Requests to process K292 that has been received

                                             This should ONLY be used if the form has NOT been processed within the standard time frame.

                                             Requests to research 1098-E eligibility


                                             Requests to process Select Step or Extended Repayment.




http://ks/servicingcscpilot/letters/Pages/106872.aspx                                                                                      11/20/2014
Servicing CSC - Auto IDT Matrix & General Information                    Page 4 of 36
         Case 3:17-cv-00101-RDM Document 511-132 Filed 07/16/20 Page 6 of 38


                                       Research in-school payment amounts
   FDR     Repayment Options
                                       Request for change in terms
                                       Research payments

                                       Research over or under disclosure
   FDR    Research Requested
                                       Request for change in terms

                                       Place eligible accounts in a paid ahead status
   FDR      Merge Accounts             Borrower requests to add/remove loans from loan grouping
                                       Requests to process applications on file after normal processing time expired

                                       Requests to add new loans to existing Auto Debit account or to remove loans from Auto Debit
   FDR        Auto Debit
                                       Loans must be in repayment or within 30 days of repayment

                                       If the bank account holder is someone other than the borrower, they must provide authorization to
                                       have loans added
                                       Used to advise Claims that a borrower has filed Bankruptcy, if it is not yet on the System
                                              Include Chapter Filed, Case Number, Attorney Name, and Location of the Court

   FDR        Bankruptcy                       Include the Owner Code if it is a CHASE Loan

                                               DO NOT send this IDT if the Bankruptcy is already on the System. Instead make a Free Form Corr
                                               Entry with the information received from the Caller.
                                       Disability Issues
                                               Disability should already be on the system
   FDR         Disability

                                               Requests to STOP processing on a Disability Claim
                                       Request to document borrower or cosigner as deceased, must include: role, deceased name, and date
                                       of death

   FDR      Potential Death
                                       The death certificate has been sent and the call is within 10 business days of it being sent

                                       The death certificate has been received and it wasn’t worked by the Claims Department
                                       Requests adjustment to BIPs or to have BIPs reinstated
   FDR     Borrower Benefits
                                       Requests to research an account to determine why a loan does NOT have a BIP, when Knowledge Share
                                       and CARES state it should.
   FDR      Cosigner Release           Cosigner Release Requests
                                       Request to process a forbearance
                                             Each account must include: TF09, speedpay confirmation number, and the number of months of
                                             forbearance requested by the customer

   FDR        Forbearance              Request to shorten or remove forbearance

                                       Requests to process applications on file after normal processing time expired

                                       Prior to sending request, ensure customer has not exceeded max time
                                       Based on One of the Following:
                                              Clearinghouse report

                                               Information is on the system

                                               If the information is on the CH website and not on the system, indicate that in the IDT.

                                               In-school deferment form

                                               Guarantor report

   FDR    In School Deferment                  Enrollment Verification Request form (school letter)

                                               Removal or shortening of an In-School deferment

                                       Prior to sending request, ensure customer has not exceeded max time

                                       Can be based on enrollment received from a school call/FAO certification

                                       Prior to sending request, ensure that the request has not already been processed.

                                Reminder: If a borrower is in a fix pay or interest only payment program, they can still be delinquent, if they
                                are in an in school or deferment status. The delinquency is valid.
                                Manual Letters can ONLY be sent via Postal Mail (USPS) or fax. They will NOT be emailed to the customers




http://ks/servicingcscpilot/letters/Pages/106872.aspx                                                                                             11/20/2014
Servicing CSC - Auto IDT Matrix & General Information                    Page 5 of 36
         Case 3:17-cv-00101-RDM Document 511-132 Filed 07/16/20 Page 7 of 38


                                      even if the customer's Permissions are set to Email.

          Manual Letters including
   FDR                                       Request to send a user-fill or manual letter to a customer
            Promissory Notes

                                             Request to send a letter to a customer in a claim status
                                             Request to process an extension of in-school status, grace, or in-school deferment due to military
                                             mobilization on Private Credit Loans. Include the following:
                                                    Date mobilization orders received

                                                    Begin date of deployment

                                                    End date (if known)



                                             DMLT can be processed based on a verbal request, military orders are not required, however, the begin
                                             date, end date and branch of service are required to process and should be in the corr history
   FDR            Military                          In order to process the 180-day extension following a DMLT, the borrower must submit orders
                                                    or provide a completed DMLT form

                                                    Borrowers may not receive the full period of deferment they are eligible for when taking a
                                                    verbal request

                                                    Example: If no begin date is provided the request date is used. If no end date is provided, 12
                                                    months are processed instead of actual end date.

                                                    Military orders should be requested for the most accurate processing

                                                    Words "deployed" or "mobilization" in Auto IDT
                                             Borrower or cosigner need to request

                                             Account must be current
   FDR   Payment Due Date Changes
                                             Include the date the customer is requesting

                                             If the loan is enrolled in auto debit, the request needs to come from the bank account holder
            Fraud Prevention and
   FDR                                       Fraud Related Inquiries
                Investigation
                                             Requests to process a Consumer Reporting Agency retraction or update
                                                   Need specific dates to process transaction
   FDR   CB Adjustments/Retractions

                                                    Copy of Report required unless the negative reporting is viewable on FDR
                                             Manual removal of a late fee, collection fee, returned item fee, non-sufficient fund fee, or litigation fee
                                             due to servicing error or courtesy retraction



                                             Collection Fee
                                                     Servicing error

                                                    Courtesy Retraction



                                             Late Fee
                                                    Request to remove late fee due to:
                                                          Disaster forbearance

                                                            Military Mobilization forbearance or extension of grace/deferment

                                                            Incorrect fee was charged due to a servicing error
   FDR       Late Fee Reversals
                                                            School deferment processed through Clearinghouse report and late fee was not already
                                                            removed

                                                            School did not send the deferment in time

                                                    Management Approval is NOT required for any of the above reasons

                                                    The account must be current prior to submitting the request to waive the late fee

                                                    Include in the IDT the date the late fee was assessed, the amount of the late fee, and reason for
                                                    removing the late fee



                                             Request to remove late fee for any other scenario:
                                                   Management Approval Required



                                             A corr entry entered by management on all applicable accounts




http://ks/servicingcscpilot/letters/Pages/106872.aspx                                                                                                      11/20/2014
Servicing CSC - Auto IDT Matrix & General Information                    Page 6 of 36
         Case 3:17-cv-00101-RDM Document 511-132 Filed 07/16/20 Page 8 of 38



                                                         Requests for a statement copy


     FDR               Statement Copies                  Requests should only be submitted for past statements in exception scenarios; in these scenarios back
                                                         office will generate a K328 for customers with instructions on how to obtain statement from
                                                         Navient.com
                                                         Specialists should direct customers to the website for statement copies
                                                         Processing a deferment based on missing information.

                                                         Request to shorten or remove a deferment.
                     Internship/Residency
     FDR
                          Deferments
                                                         Adding a loan going into repayment to the existing deferment

                                                         Prior to sending request, ensure customer has not exceeded max time
     FDR             Delinquency Research                Research delinquency


  Return To Top




  Forbearance Requests

       Category                                                                          Request
      Forbearance                                             Avert a claim due to a forbearance (Not applicable for ED loans)
      Forbearance                                          Teacher Loan Forgiveness and Teacher Loan Forgiveness Forbearance
      Forbearance                                                                 Process a forbearance
      Forbearance                                              National Mobilization Forbearance (Borrower in Repayment)
      Forbearance                                 Post 883 tran code/forb fee for CLASS private lns (Not XS/PP, CT, PO/OP, PX, 3P, 3P/AT)
      Forbearance                                   Place FORM on accounts while we await payments from other servicer (Conversion)
      Forbearance                                            Process a forbearance (For ONLY CT, PO/OP, PX, 3P, 3P/AT Loans)

  Return To Top




  Interest & Fees Requests

           Category                                                                        Request
      Interest & Fees                                Research billed interest on CLASS pr crdt loans (Not XS/PP, CT, PO/OP, PX, 3P, 3P/AT)
      Interest & Fees                                              SCRA Interest Rate Reduction with begin and end dates
      Interest & Fees                                                  Incorrect amount of Interest applied to payment
      Interest & Fees                                                  1098e - Research previous years interest accrual
      Interest & Fees                                              Capitalized Interest Adjustments with Calculations Listed
      Interest & Fees                                          Removal of Collection Costs, Returned Item Fees, Litigation Fees
      Interest & Fees                                            Reversal of fees due to servicing error or courtesy retraction
      Interest & Fees                               Post 883 tran code/forb fee for CLASS private lns (Not XS/PP, CT, PO/OP, PX, 3P, 3P/AT)
      Interest & Fees                                       Previous years 1098-E for which a customer did NOT pay $600 or more
      Interest & Fees                                                    1098e - Process K292 that has been received
      Interest & Fees                                                    Research 1098-E eligibility for Private Loans
      Interest & Fees                                                        Refund NSF fees and SpeedPay fees
      Interest & Fees                                                Deferment interest code changed or borrower type

  Return To Top




  Letters Requests

       Category                                                                          Request
                                                                                   Manual Letter Sent
           Letters
                                            Manual Letters can ONLY be sent via Postal Mail (USPS) or fax and will NOT be emailed even if the
                                                                       customer's Permissions are set to Email.
           Letters                                                      Regenerate a Letter or Scanned Document
           Letters                                             Payment history requests for converted CitiBank customers
           Letters                                             Promissory Note requests for converted CitiBank customers
           Letters                                             Promissory Notes for Rehab Loans requested by Guarantor
           Letters                                                   Prom notes not located at Navient (FFELP Loans)
           Letters                                                            Copy of a Disbursement Check
           Letters                                        Send customer previous lender payment history (Doc viewable on ECS)

  Return To Top




http://ks/servicingcscpilot/letters/Pages/106872.aspx                                                                                                            11/20/2014
Servicing CSC - Auto IDT Matrix & General Information                    Page 7 of 36
         Case 3:17-cv-00101-RDM Document 511-132 Filed 07/16/20 Page 9 of 38



  Military Requests

       Category                                                                     Request
       Military                                            National Mobilization Forbearance (Borrower in Repayment)
       Military                                           Military Extension of Grace, In School and In School Deferment
       Military                                                        Military Deferments (DMLE, DMLT)
       Military                                              SCRA Interest Rate Reduction with begin and end dates
       Military                                        Review/Research/Process DOD Military Credit Ref and HEOA Benefit

  Return To Top




  Monetary Requests

     Category                                                                      Request
     Monetary                                   Check Copy - Include name, SSN, Effective Date, Deposit Date and Batch Number
     Monetary                                                   Research All Over Encodes and Under Encodes
     Monetary                                                       Transfer CLASS-Comm payments to FDR
     Monetary                                                   Payment Cashed by Navient But Not on System
     Monetary                                            Reapply a 101 Tran Code as 135 - FFELP and FDLP Loans Only
     Monetary                                                  Research an underpayment after a consolidation.
     Monetary                                Post Payment From Suspense to Account (suspense date, control number and amount)
     Monetary                                              Payment Residing On Suspense (641 screen) be refunded.
     Monetary                                        Reverse 444 Tran Code When Consolidation Caused Negative Balance
     Monetary                                             Smart Consolidation Loans Only - Correcting terms on loan
     Monetary                                        Corrections or Updates for Misapplied Online Banking/Bill Payer Pmts
     Monetary                                                    Transfer CLASS-Comm payments to CLASS-ED
     Monetary                                                             Reapply Payment on CLASS
     Monetary                                        Used to reapply ANY KIND of payment other than a customer payment
     Monetary                                                 Reapply a 135 Tran Code as 101 - FFELP Loans Only
     Monetary                                                            Write-Off Remaining Balance

  Return To Top




  Payment History Requests

      Category                                                                     Request
      Payment
                                                           Obtain previous lender payment history (Doc not on ECS)
       History
      Payment
                                                           Only used to RESEARCH previous lender payment history
       History
                                                                           Estimated payment letter
      Payment
       History        Manual Letters can ONLY be sent via Postal Mail (USPS) or fax and will NOT be emailed even if the customer's Permissions are set to
                                                                                    Email.
      Payment
                                                          Payment History requests for converted Citibank customers
       History
      Payment
                                                     Send customer previous lender payment history (Doc viewable on ECS)
       History

  Return To Top




  Repayment Options Requests

            Category                                                                      Request
       Repayment Options                                         Change the schedule type on a Smart Option Student Loan
       Repayment Options                                           Process Income Contingent Repayment on FDLP Loans
       Repayment Options                                                   Process Pay As You Earn on FDLP Loans
       Repayment Options                                                Income Based Repayment Request/Question
       Repayment Options                                               Terminate a repayment option on Federal loans
       Repayment Options                              Apply Extnd Borr Repymnt for CLASS pr crdt (Not XS/PP, CT, PO/OP, PX, 3P, 3P/AT)
       Repayment Options                                Apply I/O Repymnt pln for CLASS pr crdt (Not XS/PP, CT, PO/OP, PX, 3P, 3P/AT)
       Repayment Options                                                   Income Sensitive Repayment requests
       Repayment Options                                                 Change repayment option on Federal loans




http://ks/servicingcscpilot/letters/Pages/106872.aspx                                                                                                       11/20/2014
Servicing CSC - Auto IDT Matrix & General Information                   Page 8 of 36
        Case 3:17-cv-00101-RDM Document 511-132 Filed 07/16/20 Page 10 of 38



       Repayment Options                    Process Extended Repayment Plan for Federal or Federal/Private Loans
       Repayment Options                                Process Graduated Repayment on Federal loans
       Repayment Options                 Process Extended Graduated Repayment (2/4) on Federal Consolidation loans
       Repayment Options                        Process Extended Graduated Repayment (A/B) on Federal loans

  Return To Top




  Payments Requests

     Category                                                       Request
     Payments                                    Research All Over Encodes and Under Encodes
     Payments                                       Transfer CLASS-Comm payments to FDR
     Payments                                   Payment Cashed by Navient But Not on System
     Payments                                  Reapply a 101 Tran Code as 135 - FFELP Loans Only
     Payments                Post Payment From Suspense to Account (suspense date, control number and amount)
     Payments                              Payment Residing On Suspense (641 screen) be refunded.
     Payments                              Smart Consolidation Loans Only - Correcting terms on loan
     Payments                                    Transfer CLASS-Comm payments to CLASS-ED
     Payments                        Corrections or Updates for Misapplied Online Banking/Bill Payer Pmts
     Payments                                         Due Date Changes or Discrepancies
     Payments              Payment Counter Adjustment More Than 30 Days From Repayment. Sup Approval Required
     Payments                                             Reapply Payment on CLASS
     Payments                            Increase CLASS private credit MPA (for non-SMOPT and RKLF)
     Payments                 Research billed interest on CLASS pr crdt loans (Not XS/PP, CT, PO/OP, PX, 3P, 3P/AT)
     Payments                                  Reapply a 135 Tran Code as 101 - FFELP Loans Only
     Payments                                   Adjust payment counters per borrower request
     Payments                                         Adjust Partial Payment Accumulator
     Payments                                   Incorrect amount of Interest applied to payment
     Payments                                  Combine or separate bill groups not on Auto Debit
     Payments                                Reapply payments on different accounts (FFELP Only)
     Payments                            Reapply payment to specific loans on an account (FFELP Only)
     Payments                                                Reinstate delinquency
     Payments                       Increase monthly payment (FFELP/FDLP or both FFELP/FDLP and Private)
     Payments                                  Research Payments or research payment counters.
     Payments                                          Research over or under disclosures
     Payments                                  Research an underpayment after a consolidation.
     Payments                                             Write-off Remaining Balance

  Return To Top




  Refund Requests

      Category                                                      Request
      Refunds                                     Fin-Rec - Stop Pay/Reissue prev refund as ACH
      Refunds                                     Fin-Rec- Stop Pay/Reissue Prev Refund Check
      Refunds                               Payment Residing On Suspense (641 screen) be refunded.
      Refunds                                             Write Off Remaining Balance
      Refunds                     Refund when check is payable to entity other than Navient or serviced lenders
      Refunds                                                Refund of overpayment
      Refunds                        Refund as payment incorrectly debited from borrower's bank account.

  Return To Top




  Research Requests

     Category                                                       Request
     Research                          Research an account to determine why a loan does not have a BIP
     Research                 Research/reinstate delinq on CLASS pr crdt lns (Not XS/PP, CT, PO/OP, PX, 3P, 3P/AT)
     Research                                    Research Document on CARS for Private Loans
     Research                                                Research Delinquency

  Return To Top




http://ks/servicingcscpilot/letters/Pages/106872.aspx                                                                 11/20/2014
Servicing CSC - Auto IDT Matrix & General Information                   Page 9 of 36
        Case 3:17-cv-00101-RDM Document 511-132 Filed 07/16/20 Page 11 of 38




  FDR Monetary Online Referrals

  Step                                                                             Action
          Once you access the CARES Work Request window, you will:
    1
          Choose the "Online Referral" radio button
          Choose the appropriate referral type from the drop down box
    2
          There is a hot key feature which allows you to type 'F' on your keyboard and it will take you down to the 'F' referral types
    3     Check of the applicable loans for your request
    4     Type in your Supervisor's first and last name
          Type in your request to be completed within the "Message" field
    5
          Click Submit


         Online Referral Type                 Proxy Box Email Address                              Description (Include in the subject of the Email)
            FDR - Refunds              pa_monetary_ace_fdr@navient.com            Requests for refunds for both Borrowers and Cosigners on FDR loans
    FDR - Death and Disability
                                        pa_monetary_ace_fdr@navient.com           Requests for refunds due to Death or Disability on FDR loans
            Refunds
                                                                                  Requesting for a payment to be reapplied from an FDR loan/account to
   FDR - Reapply Payment from
                                                                                  another FDR loan/account
   FDR Account to another FDR             pa_monetary_fdr@navient.com
             Account
                                                                                  Turnaround Time: 10 Days for Processing
   FDR - Reapply Payment from                                                     Requesting for a payment to be reapplied from CLASS-Commercial to FDR loan
                                          pa_monetary_fdr@navient.com
     CLASS loans to FDR loans                                                     (s)/account
   FDR - Reapply Payment from                                                     Requesting for a payment to be reapplied from an FDR loan(s) to a CLASS-
                                          pa_monetary_fdr@navient.com
     FDR loans to CLASS loans                                                     Commercial loan(s)
        FDR - Remove duplicate
               payment                    pa_monetary_fdr@navient.com             Request to remove a duplicate payment from an FDR loan/account
        from FDR loan/account
   FDR - Split payment between
                                          pa_monetary_fdr@navient.com             Request to split a payment between both CLASS-Commercial and an FDR
      CLASS and FDR loans
   FDR - Reapply a Forb Fee as a
                                          pa_cashteam_fdr@navient.com             Request to reapply a Forbearance fee as a payment
        customer payment
     FDR - Reapply a customer
             payment                      pa_cashteam_fdr@navient.com             Request to reapply a customer payment as a forbearance fee
           as a Forb Fee
   FDR - Research or reapply an
                                                                                  Requests for when a consolidation payment needs to be reapplied from one
   external lender consolidation          pa_cashteam_fdr@navient.com
                                                                                  or more loans to another
              payment
    FDR - Research or reapply a                                                   Student Loan repayment program from the Treasury (ex: DFAS) payment that
                                          pa_cashteam_fdr@navient.com
           SLRP payment                                                           needs to be research, posted or reapplied
                                                                                  Write off outstanding interest/fees on loan if a customer payment received
   FDR - Interest or Fee Writeoff         pa_cashteam_fdr@navient.com
                                                                                  within 60 days of disb that pays the loan in full
                                                                                  Requests to have a payment moved from FDR SAM and posted to an FDR or
    FDR - Suspended Payments         pa_monetarysuspense_fdr@navient.com
                                                                                  CLASS account
        FDR - Payment Images         pa_monetarysuspense_fdr@navient.com Requests for customer check copies
         FDR - Encoding Errors       pa_monetarysuspense_fdr@navient.com Requests to correct over and under encoding errors
                                                                                  Requests when all loans have been paid in full on both FDR and commercial,
    FDR - Overpayment Refund             fdr_fin_rec_refunds@navient.com
                                                                                  and a negative balance is outstanding
                                                                                  Requests to locate a missing payment on an FDR account when a payment
                                                                                  was cashed by Navient.

                                                                                            Proof of paper payment-Front and back copy of canceled check must
                                                                                            be received from customer to research
                                                                                                   If copy is not legible, information can be obtained verbally and
                                                                                                   put in corr. Include SSN, date of receipt and amount
        FDR - Missing Payments       pa_monetarysuspense_fdr@navient.com

                                                                                            Proof of Electronic Payment
                                                                                                   EFT transmittal from bank must be received from customer to
                                                                                                   research

                                                                                            For Bill Payer payments and Money Order a bank statement is also
                                                                                            required for research

  Return To Top




  New Auto IDT Database Platform

        IDT Database General        Submitting a Request in the IDT     Escalating Requests in the IDT      Cancelling Requests in the IDT     Requests Available in the IDT
             Information                      Database                            Database                            Database                          Database




http://ks/servicingcscpilot/letters/Pages/106872.aspx                                                                                                                          11/20/2014
Servicing CSC - Auto IDT Matrix & General Information                  Page 10 of 36
        Case 3:17-cv-00101-RDM Document 511-132 Filed 07/16/20 Page 12 of 38




  IDT Database General Information

           Item                                                                             Description
                       The new IDT database will be accessible through Google Chrome or Mozilla Firefox ONLY and will not operational through Internet Explorer
   General Information
                       at this time. Please utilize the instructions outlined within the "Submitting an IDT Request" section for details on how to access the database.
                                  The new IDT system does not write all IDT information into CLASS and It is imperative that you notate the steps you take on every
                                  call
                                        CLASS will however have a notation with an ID code listed when an IDT has been submitted which will be a "GX00" and
                                        include the date submitted, who submitted the request, request type, and ID #
                                        Please be aware that the GX00 corr code will not appear on the account until 3:00 PM EST the day AFTER the IDT was
                                        submitted
                                         FDR will also notate a corr message when an IDT is submitted however it will not show on the account until 6:00 PM EST the
                                        day after the request was submitted

                                  There is a Search Feature above the IDT History Details window in which you can use to search by the ID # (listed in the corr message)
                                  to get detail of the IDT that was originally submitted



   Corr Placed on CLASS
   After Submitting IDT
          Request




                                  The IDT History will appear after typing in the customer's SSN from the search screen and will show the customer’s IDT history for the
                                  past 90 days

                                         The IDT History window will only show the IDTs that were submitted using this database
                                         Any IDTs that have been submitted through CARES Work Request or through CLASS will NOT appear in the IDT History
   IDT History Window
   General Information

                                  Any IDTs that are “Completed/Cancelled” will be removed from the IDT History after 90 days from the completion date

                                  Any IDTs that are still being worked will continue to show in the IDT History (even if they are more than 90 days old) until 90 days
                                  after being completed

  Return to top of page




  Submitting a Request in the IDT Database

   Step                                                                               Action
          Access the IDT database by one of the following methods based on your location/system:

                  Domestic Citrix Thin Client Users:
                       Access your Commercial (Regular) desktop (NOT the ED desktop)
                       Click on the "Start Menu" then "Programs"
                       Click on the link titled: "IDT App"


     1            Domestic Desktop PC/VDI/Laptop Users:
                       Click on the Google Chrome or Mozilla Firefox icon on your desktop
                       Copy/paste the following link into the address bar: https://pwnefidcr010.usa-ed.net/servicingworkflow/DataEntry.html

                  Offshore Citrix Web Interface Metaframe Users:
                         Once logged into Citrix Web Interface Metaframe, click on the "Prod" folder
                         Select the icon titled "IDT Firefox Prod"

          Then continue to Step 2
          Enter the customer's social security number and then click "Find" or Enter on your keyboard




http://ks/servicingcscpilot/letters/Pages/106872.aspx                                                                                                                      11/20/2014
Servicing CSC - Auto IDT Matrix & General Information                  Page 11 of 36
        Case 3:17-cv-00101-RDM Document 511-132 Filed 07/16/20 Page 13 of 38




   2




       Then continue to Step 3
       Now you will be presented with an “IDT History” window which will indicate all open, closed, and pending IDTs that have been submitted for this customer
       over the last 90 days. After requests have been completed/cancelled, the request will disappear 90 days after the closed date. If the request is still being
       worked, it will remain in the IDT History

              Review the IDT History to ensure that the IDT you are attempting to submit is not already open and in process
                    If you attempt to submit an IDT that is currently open and in process for the same request type and same loans, you will receive an error
                    message advising you that there is already an open IDT for that request



              In the "Status" column, you will see one of the following statuses for each request to indicate where the request is in process:
                      New– Request opened by the specialist and is not yet assigned to a Back Office specialist for processing

                     Pended – Back Office specialist has pended the request due to more information being needed

                     Acquired – Request has been assigned/being worked by a Back Office specialist

                     Canceled – The request has been canceled

                     Complete – The request has been completed




   3




       Determine if an IDT request has already been submitted for the request that the customer has/the request you are about to submit:

                    Has an IDT request already been
                   submitted for the request that the
                                                                                                      Action
                customer has/the request you are about
                              to submit?

                                                                    Determine the date that the IDT request was sent and the estimated
                                                                    completion date and determine the status

                                                                    You can "Prioritize" an existing IDT request if one of the following occurs:
                                                                           If the timeframe has lapsed for this request to be processed
                                                                           If the customer is irate




http://ks/servicingcscpilot/letters/Pages/106872.aspx                                                                                                                 11/20/2014
Servicing CSC - Auto IDT Matrix & General Information                  Page 12 of 36
        Case 3:17-cv-00101-RDM Document 511-132 Filed 07/16/20 Page 14 of 38


                                                                           If you determine this request needs to be worked quickly to prevent any
                                                                           additional issues

                                                                   To "Prioritize" an item, please do the following:
                                                                           Select the "Detail" button next to the IDT request that you need to
                                                                           prioritize in the IDT History
                                                                           Check off the "Prioritize Item" box and select a prioritize reason:
                                                                                    Irate Customer
                                   Yes                                              Multiple Requests from Customer
                                                                           Click on the "Comment" tab and place a comment as to why this is being
                                                                           prioritized/the issue or concern
                                                                           Click on "Update" which will successfully save/prioritize the existing IDT
                                                                           request

                                                            You should still place comments on the account (CARES, CLASS 151, FDR) as normal to
                                                            detail what action you took on the account

                                                            Do NOT continue through the steps below. You are finished.
                                   No                       Continue to Step 3

       Click on the "New IDT - Select Loans" tab to choose which loans the request needs to be submitted for and check off the loans accordingly. If you selects the
       check box next to the "Loan ID" field, it will select all loans in the list for that applicable system




   4




       Continue to Step 5
       Click on the "New IDT - Select IDT" Tab to select the IDT request you need to submit for the customer

       On this window, you will need to do the following:

              Select an IDT Request from the "Select an IDT Type" drop down menu

              Some IDT request types will require additional information to be completed within this window in order to provide Back Office with all of the details
              they need
                     If this is the case, fields for the required data will populate in the "Additional Required Fields" area, located under the IDT Type menu
                     Not ALL required fields need to be filled in but you should fill in as many “Additional Required Fields” as possible that are relevant to the
                     account/request

              Complete the "Comment" box to explain to the Back Office what your request is and be as detailed and specific as possible



              Advise the customer of the "Estimated Completion Date" for the request you are submitting
   5                 By this date the request would be completed and the customer can monitor their account on Navient.com accordingly




http://ks/servicingcscpilot/letters/Pages/106872.aspx                                                                                                                  11/20/2014
Servicing CSC - Auto IDT Matrix & General Information                  Page 13 of 36
        Case 3:17-cv-00101-RDM Document 511-132 Filed 07/16/20 Page 15 of 38




          Continue to Step 6
          Once the IDT request is ready to be submitted, choose of of the following options:

                 Save - To save/submit the IDT request
                 Save and New - To save/submit the current IDT request AND go back to the "Select Loans" screen to submit another IDT for the same customer
                 Cancel - To exit without submitting the IDT request




     6




  Return to top of section Return to top of page




  Escalating Requests in the IDT Database

  Important: Keep in mind the procedures below are for making a NEW IDT request a High Priority. If an existing IDT needs prioritized, please see step 3 under Submitting an IDT Request

   Step                                                                                Action
          If after speaking with the customer it is determined that you need to submit a "High Priority" IDT request to Back Office, please follow the procedures below:

     1           Fill out the "New IDT - Select Loans" and the "New IDT - Select IDT" tabs as outlined in the Submitting an IDT Request procedures

                 Prior to clicking "Save or Save and New", please continue to Step 2




http://ks/servicingcscpilot/letters/Pages/106872.aspx                                                                                                                       11/20/2014
Servicing CSC - Auto IDT Matrix & General Information                  Page 14 of 36
        Case 3:17-cv-00101-RDM Document 511-132 Filed 07/16/20 Page 16 of 38



                Check off the "High Priority" box to mark this request as a priority

                Select a "Priority Reason" from the drop down menu which are as follows:
                        Irate Customer
                        Multiple Requests from Customer

                Select "Save" or "Save and New" to save/submit the request




    2




  Return to top of section Return to top of page




  Cancelling Requests in the IDT Database

   Step                                                                                Action
          After entering the customer's SSN, ensure that you are looking at the "IDT History" tab
     1
          Click on the "Detail" button next to the IDT request you wish to cancel
          On the Detail tab below the IDT History (for the request you selected), you will need to do the following:

                 Check off the "Cancel Item" box
                 Enter a free form message indicating the reason for cancelling the request
                 Click on "Update" to save/cancel the item




     2




  Return to top of section Return to top of page




  Requests Available in the IDT Database




http://ks/servicingcscpilot/letters/Pages/106872.aspx                                                                  11/20/2014
Servicing CSC - Auto IDT Matrix & General Information                  Page 15 of 36
        Case 3:17-cv-00101-RDM Document 511-132 Filed 07/16/20 Page 17 of 38



                                                      # A B C D E F G H I J K L M N O P Q R S T U V W X Y Z




     Alphabetical Order                                                         Request Name
                          1098e Requests
         Numbers
                          120 Day Disbursement Reapply
                          Ability to Benefit
                          APLE application
                          Auto Debit
             A            Avert Claim thru Auto Debit Processing
                          Avert Claim thru Deferment Processing
                          Avert Claim thru Forbearance Processing
                          Avert - Payment Made
                          Bank Call
                          Bankruptcy
                          Benefit Reinstatement
             B            Bill Payer Corrections
                          Bill Payer Refund Request
                          Borrower no longer enrolled
                          Branch Code Changes
                          Capitalized Interest Request
                          Check Copy Requests
                          Claim filed - Separation Date Change
                          CLASS Private credit loan adjustments/requests
             C
                          CLASS Reapply a Customer Payment
                          Closed School
                          Cosigner Release
                          Conversion Related Adjustments
                          Death & Disability Claim Refund
                          Death Notification
             D
                          Delinquency Research
                          Disability
                          Economic Hardship (DHAR)
             E
                          Excessive Title IV Forbearance (FRAT)
                          FDR 1098e
                          FDR Auto Debit
                          FDR Bank Adjustments
                          FDR Bankruptcy
                          FDR Borrower Benefits
                          FDR Death Notification
             F            FDR Disability Request
                          FDR Duplicate Payments
                          FDR Forbearance
                          Fee Refund Request
                          Fee Reversal
                          Forbearance (FORB/FORV)
                          Fraud
                          Grace Period
                          Graduated and Extended Repayment (does not include IDR or ISR Repayment Plan)
             G            Group/Ungroup Loans
                          Guarantor Call
                          Guarantor Change
                          In School Deferment
                          In School Deferment Request - Borrower Enrolled
                          Income Driven Repayment (IBR, ICR, PAYE, HELP)
             I
                          Income Sensitive Repayment (does not include IDR, Grad or Extended Repayment)
                          Interest Rate or Interest Adjustment
                          Internship/Residency/Temp Disability Deferment
                          Late Fee Removal
                          Late Fee Reversals
                          Litigation Fee
             L
                          Loan Disbursement Information
                          Loan Program Changes
                          Loan Repayment Form Processing




http://ks/servicingcscpilot/letters/Pages/106872.aspx                                                         11/20/2014
Servicing CSC - Auto IDT Matrix & General Information                  Page 16 of 36
        Case 3:17-cv-00101-RDM Document 511-132 Filed 07/16/20 Page 18 of 38



                                   Manual Letter Requests
                                   Max Interest
                                   Merge
                 M
                                   Military/School Deferment Inquiry
                                   Miscellaneous Requests
                                   Missing Payment Research Request
                                   Natural Disaster (FORD)
                 N                 Negative Balance on an ED account
                                   Next Due Review
                 O                 Owner Change
                                   Pay Advice and Adjustment Requests
                                   Payment Amount Changes
                                   Payment Counter Adjustments Request
                                   Payment Due Date Changes
                                   Payment Encoding Error Request
                 P                 Payment Refund Request
                                   Payment Transfer - CLASS-Comm to CLASS-ED
                                   Payment Transfer - CLASS-Comm to FDR
                                   Payment Transfer - FDR to CLASS-Comm
                                   Payment Transfer - FDR to FDR
                                   Post Consolidation Research
                                   Reapply a Specialty Payment
                                   Reject Review
                                   Repurchase
                                   Request for a generic check disbursement
                                   Request for a copy of a paid refund check
                 R                 Request for Credit Bureau Retraction
                                   Request to change a Deferment Interest Code or Borrower Type
                                   Request to have supervisor Review (Customer Service Research Internal Use Only)
                                   Request to Remove DSCH
                                   Research
                                   Restructure
                                   Settlements
                                   Social Security Merges
                                   SSN Discrepancy/Issue
                                   Statement Copies
                 S                 Stop Pay Reissue Refund as a Check
                                   Stop Pay Reissue Refund as a ACH
                                   Suspense Payment Posting Request
                                   Subsidy Changes
                                   Suspense Payment Posting Request
                                   Teacher Loan Forgiveness (TLF)
                 T
                                   Terms Adjustments
                 U                 Unemployment Deferment (DUEM)
                 W                 Write up or Write off


  Return to top of section Return to top of page




  Auto IDT Matrix by Corr Code & Sort Code




                                                  Centralized Areas                       TC00                               TQ00                 E Finance/Disbursements/Funding
               Call Back
                                                   (Formerly T300)                       Claims                             Monetary                       Formerly TM00
                 TN00                                TT00                            MD00 & TU00                              MJ00                             MN00
        Financial Reconciliation           Customer Service Research                 Skip Tracing                    Settlement Reconciliation          Process Control Unit
                MO00                                   MU00
                                                                               GCU Guarantor Compliance         Office Of The Customer Advocate    FDR Monetary Online Referrals
           Document Capture                      Smart Consolidation




http://ks/servicingcscpilot/letters/Pages/106872.aspx                                                                                                                 11/20/2014
Servicing CSC - Auto IDT Matrix & General Information                  Page 17 of 36
        Case 3:17-cv-00101-RDM Document 511-132 Filed 07/16/20 Page 19 of 38




  ART-HQ_Callback@navient.com (formerly the T200 IDT)

  This should ONLY be sent by Back Office. Servicing Call Center specialists should NEVER submit these requests.

         Used to request a Supervisor Callback:
         A supervisor or manager will call back within 24 business hours. However, continue to go through normal escalation channels prior to submitting the email




  Return To Top




  Centralized Areas (Formerly T300)




                  Proxy Box                                                                         Function
                                                   Centralized Cures

                                                   Centralized Missing Payment
                                                          Refunding Credit Card Payments
                                                                 Credit card was charged but no payment made to CLASS
                                                                 ONLY for Payments made with Batch Numbers 2385 - 2389
    Muncie-pc-creditcard@navient.com
                                                                 Payment Must have cleared with Credit Card Company

                                                   Centralized Payment Research
                                                          Payment was incorrectly debited from someone that does NOT have an account with Navient
                                                          Credit Card payment posted to the Incorrect Account
                                                                  ONLY for Payments with Batch Numbers 2385 - 2389



  Return To Top




  TC00 - Claims

  The Claims Department is responsible for the Filing of Claims, Re-filing of Returned Claims, and Averting or Recalling Claims that no longer meet Claim Filing requirements. They also handle the
  tracking and filing of Default Aversion Assistance Requests (DAAR)




         TC00 ADEFR                 TC00 AFORB                 TC00 APYMT                  TC00 ATBFC                 TC00 AVERT                 TC00 BANKR
         TC00 BGFDL                 TC00 BNKCL                  TC00 CAPLE                 TC00 CFDTE                 TC00 CLSCH                 TC00 CONVR
         TC00 DEATH                 TC00 DISAB                  TC00 GCALL                 TC00 NGBAL                 TC00 RPCHU                  TC00 SEPDT
          TC00 SICRQ                TC00 TLFRQ                 TC00 UNPDR                  TC00 USIGN                 TC00 VIODT




   Corr Code & Sort Code                                                                    Function
                           Not Applicable to ED Servicing Loans

        TC00 ADEFR                 Requests to Avert a Claim due to a Deferment
                                         Provide detailed explanation on the documentation/information to avert the Claim.
                                         ONLY used for Claim Filed (FCLM) Accounts that need to be averted
                           Not Applicable to ED Servicing Loans

                                   Requests to Avert A Claim due to a Forbearance
        TC00 AFORB
                                         The Forbearance MUST bring the account current.
                                         Provide detailed explanation on the documentation/information to avert the claim.
                                         ONLY used for Claim Filed (FCLM) accounts that need to be averted




http://ks/servicingcscpilot/letters/Pages/106872.aspx                                                                                                                           11/20/2014
Servicing CSC - Auto IDT Matrix & General Information                  Page 18 of 36
        Case 3:17-cv-00101-RDM Document 511-132 Filed 07/16/20 Page 20 of 38



                         Student Loan Debt Burden Forbearance - Used to process ONLY if in a status of Claim Filed or Returned Claim (FCLM or RCLM)

                  Return to Top of Section        Return To Top
                         Used ONLY if a PAYMENT has reduced the account to 210 days delinquent and under
                               The IDT should not be sent until the Payment has been Posted and the Delinquency is below 210 Days.
     TC00 APYMT
                               Provide detailed explanation on the documentation/information to avert the Claim
                               ONLY used for Claim Filed (FCLM) accounts that need to be averted
     TC00 ATBFC          Discharge Requests for Ability to Benefit
                  Not Applicable for ED Servicing Loans

     TC00 AVERT          Requests to avert a Claim due to Auto Debit
                               Provide detailed explanation on the documentation/information to avert the Claim
                               ONLY used for Claim Filed (FCLM) accounts that need to be averted
                         Used to advise Claims that a borrower has filed Bankruptcy, if it is not yet on the System
                                Include Chapter Filed, Case Number, Attorney Name, and Location of the Court
                                Include the Owner Code if it is a CHASE Loan
     TC00 BANKR                 DO NOT send this IDT if the Bankruptcy is already on the System. Instead make a Free Form Corr Entry with the information
                                received from the Caller.

                  Return to Top of Section        Return To Top
                  Not Applicable to ED Servicing Loans

     TC00 BGFDL          Blanket Guarantees
                                Originations department uses this to indicate that loans were disbursed under blanket guarantee program but later found
                                not to have a Guarantee
                         Bank Call Requests. Must include the following information
                               Disbursement Dates of the Loans
     TC00 BNKCL                Specific documentation needed
                               Original Lender/Servicer name if NOT listed on CARES/CLASS
                               Specific Dates of Payment/Servicing History
                         CA APLE (Assumption Program of Loans for Education) Forms

                         APLE Form
     TC00 CAPLE

                         Nursing Loan Repayment Form
                                Do NOT send unless it has been 30 days from the Resolved Date of the initial Request
     TC00 CFDTE   Correct claim file date
                  Requests Claim information sent to the Borrower for one of the following:

                         School Closure

                         Ability to Benefit (FFELP Only )

     TC00 CLSCH
                         Discharge for Disqualifying Status (FFELP Only)

                         Unpaid Refund

                         Unauthorized Signature/Payment (Based on School), Fraud, or Forgery
                               Non-School Forgery, please use TT00 MANLR
                         DDB (Death/Disability/Bankruptcy) Conversion
     TC00 CONVR
                               Used when a loan needs to be moved from one account to the other in the case of Death, Disability or Bankruptcy ONLY
                         Requests to have Death Claim removed
     TC00 DEATH
                               When the Account is currently in Death Status and information is received indicating that the Borrower is NOT Deceased
                         Disability Issues
                                 Disability should already be on the system
     TC00 DISAB                  Requests to STOP processing on a Disability Claim

                  Return to Top of Section        Return To Top

                  Not Applicable for ED Servicing Loans

                         Used for the purpose of contacting the Guarantor to cancel Pre-Claims Assistance (DAAR) only. This is NOT to be used to request
                         Guarantor system updates to Borrower's Accounts.

                         Requests to contact the Guarantor to cancel Pre-Claims Assistance (PCA)
     TC00 GCALL                Pre-Claims Assistance is when the Guarantor assists in the Collection efforts on a Delinquent account. The Guarantor will
                               perform calls to the borrower in an attempt to resolve the Delinquency.
                               PCA Cure is the process of cancelling these calls due to a payment or Deferment/Forbearance that cleared the Delinquency.
                               Account must be current for at least 30 Days before this Auto IDT can be sent because it may take up to 30 days for the
                               borrower's information to be taken out of the calling queues. The PCA Cure report is sent to the Guarantor electronically on
                               the following Business Day.
                               Account is current and borrower is still receiving correspondence from the Guarantor regarding delinquency. Include the
                               Guarantor in the Request.




http://ks/servicingcscpilot/letters/Pages/106872.aspx                                                                                                         11/20/2014
Servicing CSC - Auto IDT Matrix & General Information                  Page 19 of 36
        Case 3:17-cv-00101-RDM Document 511-132 Filed 07/16/20 Page 21 of 38


                             Return to Top of Section         Return To Top
                             Research outstanding/negative balance after PCLM to determine if a guarantor is due a refund

        TC00 NGBAL
                                     Used by CSR only
                                     Copy of claim payment roster needed.
                                     Repurchase processing and verification of the Repurchase Calculation
        TC00 RPCHU
                                           Borrower disputes regarding Repurchased Amounts

        TC00 SEPDT                   Separation Date change after a Claim has been filed.

                             Research and processing of Service Initiated Cures
        TC00 SICRQ
                             Original File
                                     Loan Forgiveness
        TC00 TLFRQ                          Including Teacher Loan Forgiveness and Teacher Loan Forgiveness Forbearance
                                            DO NOT use this Auto IDT to send forms to the borrower
        TC00 UNPDR                   Discharge Requests for Unpaid Refunds
        TC00 USIGN                   Discharge Requests for Unauthorized Signature/Payment
                                     Access Violation Dates. Eligible/Ineligible Periods
                                            Tracking Sheet
        TC00 VIODT
                                     Process Inadvertent cures (Payments)
                                            Front and back copy of check copy



  Return to Top of Section        Return To Top




  TQ00 - Monetary

  The Monetary Department is responsible for accounts that are Underpaid through Consolidation, Posting Payments from the Suspense Screen, and Copies of Checks.




       TQ00 BLPAY               TQ00 CHRTN               TQ00 CKCPY               TQ00 EDTRF          TQ00 ENCDE              TQ00 FDTRF             TQ00 MSPMT
       TQ00 REFND               TQ00 RPPLY               TQ00 SCHRF               TQ00 SMART           TQ00 SUSPN             TQ00 TERMS




   Corr Code & Sort Code                                                                       Function
                                     Requests to correct or update the Scan Line in the Navient database created when a customer uses a Bill Payer service

                                     Should ONLY be used for payments posted with a Batch Range of of 003000 - 004899 on the CLASS 141 Screen.
        TQ00 BLPAY
                                            Include a description of the Issue, the desired result, and the Account number that the customer used.
                                            There is no need to submit a separate IDT to have a payment reapplied. The Monetary team will correct the issue and
                                            reapply the payment per the instructions included in the IDT
        TQ00 CHRTN                   Request to refund payments from CLASS to CHASE
                                     Check Copies
                                            IDT must include borrower's name, SSN, effective date of payment, deposit date and batch number
                                            Monetary is unable to pull check copies that are more than 3 years old
        TQ00 CKCPY
                                     Refunds with "No Aging Required" or the aging is NOT met must have one of the following prior to sending the IDT request:
                                           Verification from the Borrower's Bank that the payment has cleared
                                           Approval from a Manager or Director
                                     Payment MUST age 15 days before the payment can be transferred from Commercial to ED

                                     Requests for payments to be reapplied from Navient to Department of Education
                                           DO NOT send to have payments transferred from ED to Navient
        TQ00 EDTRF                         Payment cannot be reapplied if it will cause a delinquency

                                     If payment is more than 6 months in the past, Manager approval is required on class

                                     This IDT must be sent from the commercial side ONLY not the ED side
                                     Requests to Research payment Encoding Errors


        TQ00 ENCDE                   Over-encoding errors and under-encoding errors $5.00 and greater

                                     Must include effective date of payment to be adjusted, correct amount check was payable for and incorrect amount check posted
                                     for

                                     This IDT should ONLY be sent for payments that need to be transferred from CLASS-Comm to FDR




http://ks/servicingcscpilot/letters/Pages/106872.aspx                                                                                                                11/20/2014
Servicing CSC - Auto IDT Matrix & General Information                  Page 20 of 36
        Case 3:17-cv-00101-RDM Document 511-132 Filed 07/16/20 Page 22 of 38


        TQ00 FDTRF                  Payment cannot be reapplied if it will cause a delinquency
                                    Payment cashed by Navient but not on CLASS or Suspense screen (Missing Payments)

                                    Proof of paper payment-Front and back copy of canceled check must be received from customer to research
                                           If copy is not legible, information can be obtained verbally and put in corr. Include SSN, date of receipt and amount
       TQ00 MSPMT
                                    Proof of Electronic Payment
                                           EFT transmittal from bank must be received from customer to research

                                    For Bill Payer payments and Money Order a bank statement is also required for research
                                    Refund payments that are residing on the suspense screen
        TQ00 REFND
                                    TT00 REFND should be used for payments that are already posted to accounts
                                    Used to reapply ANY KIND of payment other than a customer payment

                                    Used to reverse a 444 transaction code when a consolidation has caused a negative balance on a loan
        TQ00 RPPLY
                                    Reapply a specialty payment

                                    Please use TT00 RPPLY for borrower payments
                                    Customer payment must have an effective date within 120 days of a FFELP loan's disbursement
                                    .
                                    Requests to reapply a borrower payment (Tran Code 101) as a customer refund (Tran Code 135) on FFELP and FDLP Loans ONLY
                                          For Private Loans, please use TT00 PRVCR
        TQ00 SCHRF
                                    Requests to reapply a customer refund (Tran Code 135) as a borrower payment (Tran Code 101) on FFELP and FDLP Loans ONLY
                                          For Private Loans, please use TT00 PRVCR

                                    Monetary does not post 133 tran codes (school refunds).
                                          Please, send school refund requests to ExportSS Finance.
                                    Research Underpaid (Consolidation Payment) Account
                                           Advise Borrower why loan requested to be Consolidated still has a balance
                                           Advise why Original Lender has not received Payoff Check. Must have been more than 30 days since the loan was
        TQ00 SMART                         Consolidated.
                                           Reapply funds on underlying loans with negative balance to a Consolidation Loan
                                           Research a Loan Consolidation. Must wait 45 days from last Consolidation check sent to Consolidation company
                                           Reapply a Payment received prior to Consolidation being completed once the Consolidation payment has posted.
                                    Request to post payment from Suspense Screen to a Borrower's account. Include the following information.
                                          Suspense Date
                                          Control Number
        TQ00 SUSPN
                                          Amount
                                          Bank name OR Money Order Company Name
                                          Check or Money Order Number
                             Smart Consolidation Loans ONLY - Should be used by the loan consolidations originations group to have updates made by the PA Cash
                             Team to the Smart Consolidations

                                    Correcting terms on loan
                                           Repayment Obligation (R/O), deferments, forbearances, payments
        TQ00 TERMS

                                    Consolidation loans disclosed for a lesser amount of years at the borrower's request can be returned to maximum terms as long as
                                    the account is current

                                    Shorten terms on loan (loan must be disclosed and within 45 days of repayment)



  Return to Top of Section       Return To Top




  E Finance/Disbursements/Funding (Formerly TM00)

  The purpose of this document is to provide a listing of the resource boxes and e-mail addresses for Operations Finance/Disbursements/Funding as well as common topics for each. There is also
  information regarding the servicing level agreement (SLA), where applicable.




                   Proxy Box                                                                           Description
    FFELP-FEEBILL-FL-FINANCE@navient.com                FFELP Federal Default Fee questions
                                                        Great Returns
   Lender-reporting-fl-finance@navient.com
                                                        Loyola School pays interest
        PRVT-CRDT-FEES@navient.com                      Private Credit Fee Questions




http://ks/servicingcscpilot/letters/Pages/106872.aspx                                                                                                                        11/20/2014
Servicing CSC - Auto IDT Matrix & General Information                  Page 21 of 36
        Case 3:17-cv-00101-RDM Document 511-132 Filed 07/16/20 Page 23 of 38


              RECOURSE-RESERVE-
                                                      Reserve billing
             BILLING@navient.com
                                                      Refund Suspense
                                                      Reallocations
                                                      Data Changes
           EFINANCEFL@navient.com                     Reissues/Reinstates

                                               SLA:

                                                      3 business days
                                                      ED Serviced Loans
                                                      Research
                                                      Reconciliation
                                                      Refund Reversals
       SallieMae-ED-Email@navient.com                 Suspense

                                               SLA:

                                                      3 business days
                                                      Auto Debit requests/notifications/research
                                                            This box is for requests from schools to process Auto Debits
         EFIN-AUTODEBIT@navient.com
                                               SLA:

                                                      3 business days
                                                      ACH funds research requests

       RETURNED-FUNDS@navient.com              SLA:

                                                      3 business days



  Return To Top




  TN00 - Financial Reconciliation

  The Financial Reconciliation Department is responsible for processing refunds, researching encoding and posting errors, reissuing checks, handling missing payments, refunding fees, and
  handling stop payments.




     Corr Code & Sort Code/Proxy Box                                                              Function
                                         Generic Check Disbursement Copies:

               TN00 CKCPD                       81E Screen shows type of check stock used. “K” = generic & “C” = lender check stock. Lender check stock should be
                                                obtained from Doc Retrieval Unit in Claims/RCU unless the lender is a current third party lender, then the check
                                                requests should be sent to lender relations.
                                                Requests for a Stop Payment or Reissue of a Refund Check
                                                      Detailed reason required in corr entry for the Stop Payment/Reissue of a Refund Check. Must provide the
                                                      address, refund check number, refund check amount for stop payment or reissue.
                                                      Verify by refund corr if the payment was refunded via Check or ACH
               TN00 STPRC                             If Check refund, send the IDT for Stop Payment or Reissue of a Check
                                                      If ACH, have the borrower verify with their bank for ACH for up to approx. one week after corr date. If
                                                      borrower has checked bank and NOT received ACH, open IDT to research

                                         Refund Check Older Than 180 Days: If a Refund Check has NOT been cashed within 180 days of the receive date a Stop
                                         Payment needs to be requested via this Auto IDT.
                                                Requests for a Stop Payment or Reissue of a Refund ACH
               TN00 STPRA
                                                      Confirm and note in a Corr Entry that the Borrower has verified that their Bank has NOT received an ACH
  PA_Finance_Research@navient.com               Requests for a Copy of the Paid Refund Check
                                         For Monetary Use ONLY

       smscpa-bank@navient.com                  Bank Group
                                                      Advise that an item has been entered into the Finance Bank Database to be sent to the bank for cr/dr
                                                      adjustment.



  Return To Top




http://ks/servicingcscpilot/letters/Pages/106872.aspx                                                                                                                         11/20/2014
Servicing CSC - Auto IDT Matrix & General Information                  Page 22 of 36
        Case 3:17-cv-00101-RDM Document 511-132 Filed 07/16/20 Page 24 of 38


  TT00 - Customer Service Research

  The Customer Service Research Department




      TT00 1098E           TT00 BENFT          TT00 CACER            TT00 CAPTI            TT00 CBADJ            TT00 CLITG           TT00 CLFEE        TT00 CONVR
      TT00 DEFFB           TT00 DIRPY          TT00 DISBA            TT00 EDINT           TT00 GCHNG             TT00 IBRQU           TT00 INTRT         TT00 ISRPY
      TT00 LTFEE           TT00 MANLR          TT00 MAXIN           TT00 MCORR            TT00 MDSCH            TT00 MERGE            TT00 MISCL        TT00 NWBCD
     TT00 NXTDU            TT00 OCHNG          TT00 PAYAD            TT00 PCNTR           TT00 PMTAM             TT00 PRGCH          TT00 PRLVC          TT00 PRVCR
     TT00 REFND            TT00 REPAY          TT00 RESCH            TT00 RPPLY            TT00 RSTRE            TT00 SEPRE           TT00 SFEES         TT00 SLMFI
     TT00 SMOPT            TT00 SPECL          TT00 SSNMG            TT00 STTLE            TT00 SUBUN            TT00 TERMS          TT00 WRITE




   Corr Code & Sort Code                                                                       Function
                            ED Servicing: Will NOT be able to provide the customer with a 1098-E form or amount prior to 2009

                                   Requests to research previous years interest accrual
                                         Due to an error on the K081 Letter
                                         Account in Claim status and a manual letter is necessary
        TT00 1098E
                                   Requests a previous years 1098-E for which a customer did NOT pay $600 or more

                                   Requests to process K292 that has been received
                                         This should ONLY be used if the form has NOT been processed within the standard time frame.

                                   Requests to research 1098-E eligibility for Private Loans
                                   Requests adjustment to BIPs or to have BIPs reinstated

                                   Requests to research an account to determine why a loan does NOT have a BIP, when Knowledge Share and CARES state it should.

                                   Servicing CSC Team Leaders/Help Queue ONLY
                                           Borrowers that request to have a credit reversed to receive cash for a Benefit. This should ONLY be done on a case by case
                                           basis. We do not normally reverse credit benefits and give cash. Approval must be corred on the account from a Manager or
                                           Director first.

                            Direct Repay Issue for Navient ED Trust (833253)

                                   If a loan is eligible for Direct Debit (DDD) benefits under the Navient owner number of 834071, when the loan sells to the Navient
                                   Ed Trust, owner number of 833253, and the borrower enrolls into Auto Debit, the loans were not receiving the DDD benefit because
                                   the DDD benefit package was not profiled to the 833253 owner number.
        TT00 BENFT
                                   The profiles on CLASS were updated in October and November of 2007, however, you may come across accounts where the
                                   borrower was enrolled in Auto Debit prior to this change and not receiving the benefit.

                                   If a borrower is questioning their eligibility for a DDD benefit and the loans are currently owned by Navient Ed Trust (833253), look
                                   at the date that the loans became enrolled in Auto Debit.

                                   If the loans were enrolled prior to 10/07 or 11/07 and the loans should be receiving the DDD benefit, send the IDT TT00 BENFT to
                                   request the loans be given the benefit.

                                   Lender Relations will also be initiating a request to do clean up for any loans which are currently under the 833253 owner number
                                   and are in active Auto Debit. Loans which are eligible to receive the DDD benefit, will be updated on CLASS. There is not a specific
                                   time frame for these accounts to be updated.

                            Return to Top of Section     Return To Top
                            Conversion Related Adjustments
        TT00 CACER
                                   IDT’s are sent by CAC for adjustments to due date, original principal and to offset principal and interest.
                                   Request to reverse or repost 980/880 tran code (Capitalized Interest)

        TT00 CAPTI                 Please provide effective date of the 980/880 tran code to be reversed or the effective date of when the 980/880 should be posted

                                   Send an IDT to TT00 INTRT if you don’t know the calculations
                                   Requests to process a Consumer Reporting Agency retraction or update (FFELP & Private Loans)
                                         Need specific dates to process transaction
                                         Copy of Report required unless the negative reporting is viewable on CLASS
        TT00 CBADJ                       Requests to merge report on FFELP Consolidation Loan with HEAL portion - No Credit Report needed
                                         If PCON Loans are showing with an open balance and need to be updated

                            Return to Top of Section     Return To Top


                            Litigation Fees




http://ks/servicingcscpilot/letters/Pages/106872.aspx                                                                                                                      11/20/2014
Servicing CSC - Auto IDT Matrix & General Information                  Page 23 of 36
        Case 3:17-cv-00101-RDM Document 511-132 Filed 07/16/20 Page 25 of 38


                         Include the general ledger account number information in IDT corr message
     TT00 CLITG
                  Note: This sort code should only be used by Fin Rec or Account Resolutions
                  Removal of Collection Cost, Returned Item Fee, Litigation Fees

                         Fees assessed in error - no management approval needed.
                         Any other scenario- Originator of IDT must obtain management approval (GX91 or G011 canned corr codes)

                  Requires the following CSR management approval upon completion of IDT. (Managers and Supervisors should enter GX91 or G011 canned
     TT00 CLFEE   corr when approving)

                         Less than $200.01 – Supervisor approval
                         $200.01 - $500.00 – Manager approval
                         $500.01 - $1,000.00 – Director approval
                         $1,000.01 and more – Sr. Director
                         Conversion Issues
     TT00 CONVR                Used when a portion of a loan needs to be split out to a new loan
                               Used when a loan needs to be moved from one account to another
                  Do not send any requests for school enrollment including in-school deferment to this sort code; send to SEPRE

                                Deferment Processing and/or Research Requests

                                        Processing a deferment based on missing information.
                                        Request to shorten or remove deferment.
                                        Borrower verbal or written verification required (note in IDT corr entry).
                                        Processing or shortening an IINT or DFEL.
                                        Special requests, for example when the customer wants the deferment applied to certain loans only.

                                Economic Hardship, Internship and Unemployment Deferment (DHAR, DINT and DUEM)
                                      Processing a deferment based on missing information.
     TT00 DEFFB                       Request to shorten or remove a deferment.
                                      Adding a loan going into repayment to the existing deferment (other loans in DHAR, DINT or DUEM status).

                                Forbearance Processing Requests (Voluntary, Excess Title IV, Internship/Residency, and Natural Disaster only)
                                      Processing a forbearance based on missing information.
                                      Request to shorten or remove forbearance.
                                      Document was received and not processed.
                                      DO NOT send this IDT to process a lower payment (RPF/Reduced Payment Forbearance) if the borrower checked this
                                      option on the FRAT or FORI application, Navient does not offer this option.

                                HEAL Borrower Requesting Total and Permanent Disability
                                Placing a FORM on accounts while we await payments from AES/PHEAA for borrowers who were converted to Navient

                  Return to Top of Section    Return To Top
                         Automatic Debit
                              Requests to process applications on file after normal processing time expired
                              Requests to add new loans to existing Auto Debit account or to remove loans from Auto Debit
                                      Loans must be in repayment or within 30 days of repayment
                                      The loans cannot be in a Deferment or Forbearance since the Auto Debit is pended during that time
                                      If the bank account holder is someone other than the borrower, they must provide authorization to have loans
                                      added
                              Requests to process Auto Debit if a borrower was denied based on Lender
                              Requests to process Auto Debit when initial request denied due to Online Billing and the borrower subsequently de-enrolled
     TT00 DIRPY               from Online Billing and now requests the Auto Debit application be processed
                              Allow 10 days from processing and extraction process to ensure the payment on the new loan is included.
                              Account MUST be current.

                         Combining or Separating Bill Groups for Accounts on Auto Debit. For rules click here
                               Loans must be 180 Days or Less Delinquent
                               Loans have the same due date or due dates must be aligned prior to combining Bill Groups
                               Loans have same payment allocation method
                               If the borrower is enrolled in Auto Debit, they will have to terminate it in order to have the Billing Groups combined or
                               separated. The borrower can be immediately setup again once this is processed.
                         Alignment of status Begin & End Dates, Repayment Begin Dates, Disbursement Date Changes, Disbursement Amount, and Loan
     TT00 DISBA          Period
                                All proof (documentation) must be in the Auto IDT corr message.
                         Office of Education Interest Adjustment (Interest Subsidy)

                         Used to correct Office of Education Interest Adjustments on CLASS
     TT00 EDINT
                         Verification of servicing by prior lender must be included and can be in the Auto IDT message.

                  Return to Top of Section    Return To Top


     TT00 GCHNG          Requests for Guarantor Change
                               Guarantee is needed as proof of adjustment




http://ks/servicingcscpilot/letters/Pages/106872.aspx                                                                                                      11/20/2014
Servicing CSC - Auto IDT Matrix & General Information                  Page 24 of 36
        Case 3:17-cv-00101-RDM Document 511-132 Filed 07/16/20 Page 26 of 38


                  Return to Top of Section     Return To Top
                         To request to add delinquent loans to an existing Partial Financial Hardship (PFH).
                                The Processing Team will place a FORA on the delinquent loans prior to adding them to the existing PFH

                         If a borrower is in IBR and wants to change to another repayment plan:
                                 An expedited payment must be made before IBR can be terminated to process any repayment plan (ICR, Pay As You Earn,
                                 ISR, etc..) OR a reduced payment as low as $5.00 must be taken as well as one month of FORV processed before IBR can be
                                 terminated to process any repayment plan (ICR, PAYE, ISR, etc)
                                 Once the payment is made or reduced payment as low as $5.00 and the one month of FORV is processed, submit a request
                                 advising to cancel the IBR and the new repayment plan the borrower is requesting to have processed (If you are unable to
                                 termiante IBR and process a new repayment on your own)
                                         The IBR status will be removed and back office will create a new IDT to REPAY

                         To request to add a Federal Consolidation to an existing Partial Financial Hardship (PFH).
                                The Eligibility/Reason code for the Federal Consolidation is 'U', meaning that the eligibility is undetermined and the
                                Processing Team must verify the loans eligibility using NSLDS.

                         To provide the reject reason the customer received from the IRS.
                                When the IRS is not able to provide tax return information they will send Navient a reject notification and they will send an
                                explanation for the reject to the customer.
                                Navient will send the customer a letter asking that they call Navient to provide the reason for the reject in order to
                                determine the next steps regarding their IBR application.
                                Once the reject reason is submitted via IDT to the Processing Team, each will be evaluated on a case by case basis.

                         To provide the family size if the customer did not provide the information on the application.
     TT00 IBRQU                 This information can be accepted verbally as long as it is received within 60 days of the original receipt of the application.

                         To request IBR be reprocessed if discontinued in error

                         Payment counter adjustments for accounts in IBR

                         To have an FORM processed on the account

                         For Federal Direct (FDLP) Loans:
                                Pay As You Earn Repayment (PAYE) Plan
                                        Used to request processing of PAYE when all documentation has been received but not processed



                                Income Contingent Repayment (ICR) Plan
                                      Used to request processing of ICR when all documentation has been received but not processed

                                        Requests to have ICR discontinued



                         Due date changes when loans are in Partial Financial Hardship (PFH) – Schedule Type ‘H’
                               The new due date the customer has requested.
                               Request that PFH be reprocessed after the due date has been changed.
                               This will cause the PFH period to be reprocessed for a new 12 month period.
                               Due dates can not be changes with in 90 days from PFH expiration.
                         Request for interest rate change
                               A copy of the Notice of Guarantee (NOG) must be scanned with the disbursement date in the Auto-IDT corr. Review of the
                               interest rate matrix must be completed before sending an Auto-IDT.

                         Interest accrual start date
                                Used for incorrect interest accrual start dates.
     TT00 INTRT
                                Proof of correct interest start date in corr message is sufficient to make adjustment.

                         Calculation of Interest Accrual
                                On a Specific Amount and for Dates in the Past

                  Return to Top of Section     Return To Top
                         Income Sensitive Repayment (ISR) processing requests

                         Percentage (when missing or borr requests to decrease) to be chosen
                                If the new MPA will be less than the accrued monthly interest, the box MUST be checked to use RPF on application
     TT00 ISRPY
                         Gross Monthly Income (only when missing from application) * Proof of Income MUST be received

                         Citibank Requested MPA (Section 4 on application)

                         Requests to terminate ISR
                  FFELP Loans

                         Manual removal of a late fee or non-sufficient fund fee due to servicing error or courtesy retraction.
                         Courtesy retraction.

                                        Approval: Management Approval Required. When approving Managers and Supervisors must enter a corr entry




http://ks/servicingcscpilot/letters/Pages/106872.aspx                                                                                                            11/20/2014
Servicing CSC - Auto IDT Matrix & General Information                  Page 25 of 36
        Case 3:17-cv-00101-RDM Document 511-132 Filed 07/16/20 Page 27 of 38


                                          signifying approval.
                                          Account must be current.

                                     Amount                          Authorization Required
                                  Less Than
                                                    Empowered Specialist Approval
                                  $50.01
                                  $50.01 -
                                                    Supervisor Approval
                                  $200.01
                                  $200.01 -
                                                    Manager Approval
                                  $500.00
                                  $500.01 -
                                                    Director Approval
                                  $1,000.00
                                  $1,000.01 and
                                                    Operations Head, FCA, AVP Approval
                                  More


     TT00 LTFEE

                         Late Fee
                                Request to remove late fee due to:
                                        Disaster forbearance.
                                        Military Mobilization forbearance or extension of grace/deferment.
                                        Incorrect fee was charged due to a servicing error.
                                        School deferment processed through Clearinghouse report and late fee was not already removed.
                                        School did not send the deferment in time.
                                Management Approval is NOT required for any of the above reasons.
                                The account must be current prior to submitting the request to waive the late fee.
                                Include in the IDT the date the late fee was assessed, the amount of the late fee, and reason for removing the late fee.
                         Request to remove late fee for any other scenario:
                                Management Approval Required.
                                A corr entry entered by management on CLASS.

                  Return to Top of Section      Return To Top

                  FFELP and Private Loans

                  Manual Letters can ONLY be sent via Postal Mail (USPS) or fax. They will NOT be emailed to the customers even if the customer's
                  Permissions are set to Email.

                  We cannot mail or fax to 3rd parties unless they are listed on the Associated Persons grid in the CARES Servicing Dashboard or a release of
                  information is on file

                  IDTs for manual letters on the Y Database should not be generated. System letters can be generated from the 413 CLASS screen on the Y
                  Database. If it is a true manual letter request, they should send an email to priorityletters@navient.com .

                         Letters in Spanish: We are not able to complete manual letter requests in Spanish or have system letters translated in Spanish.

                         Request a letter that contains information NOT available in a system letter.
                               Include specific instructions as to what information needs to be included in the letter.
                               This includes requests for letters or forms during a bankruptcy status.

                         Requests for a payment history:
                               If a borrower calls requesting a payment history for more than the 50 last payments, advise the customer that they can see
                               all of their payment history on Navient.com
                                        If the customer insists on a full payment history, escalate the call to a Team Lead
                               Amortization Requests: We do not provide these requests to borrowers.
                               Declining Balance Requests: We do not provide these requests to borrowers.
     TT00 MANLR
                         Requests for an estimated payment letter.
                               For Level and Extended estimates, calculate the payment using the PV calculator and then send K165
                               For Graduated payments include the estimated payment
                               For IBR payments include the Family Size, AGI, and estimated payment
                                        You must include the estimates in your request when submitting the Auto IDT
                                        Payment estimates can be given on a loan that has NOT been disclosed for both level payments and lower payments
                                        due to repayment options
                                        If requesting an estimated payment letter for lower payments due to a repayment option, you MUST model the
                                        payments and the terms and include them in your IDT
                               We will NOT send information to any person other than the borrower or cosigner unless the actual borrower or cosigner is
                               the one requesting this. The cosigner may only request documents pertaining to the loan he/she cosigned for.
                               If the First Payment Due Date on the 111 Screen is filled in, with numbers other than all zeros, you may generate a K165
                               letter. In this situation, you do not need to generate a Manual Letter Request.

                  Private Loans

                         Research Document on CARS

                         Complaints
                               Used to send accounts to the Office of the Customer Advocate (To be used by Management only)

                         Eduserv Issues




http://ks/servicingcscpilot/letters/Pages/106872.aspx                                                                                                           11/20/2014
Servicing CSC - Auto IDT Matrix & General Information                  Page 26 of 36
        Case 3:17-cv-00101-RDM Document 511-132 Filed 07/16/20 Page 28 of 38



                         FDR Prom Note Requests

                  Return to Top of Section    Return To Top
                         Max Interest Adjustments.
     TT00 MAXIN                 Used to adjust max interest amounts on accounts.
                                The disclosure and pay history are needed to make the adjustment.
                         Request to process/shorten a National Mobilization forbearance for FFELP/FDLP, Private Credit or a combination of Private Credit
                         and FFELP/FDLP loans (including Career Training, University of Phoenix, Parent Opportunity and Third Party & Clark Atlanta
                         University).
                                Borrowers in repayment (not including DSCH, see TT00 MDSCH).
                                Verbal request is currently accepted on FFELP loans only.

                         Include the following:
                                Date mobilization orders received.
                                Begin date of deployment.
                                End date (if known).
                                Words "deployed" or "mobilization" in Auto IDT.

                         Processing of the DOD Military Credit Reference Form for FFELP/FDLP and Private Credit loans.
     TT00 MCORR
                                Documentation must be received.


                         Request to process Military Deferments (DMLE, DMLT)

                         Request to shorten FORA
                               The FORA must have been placed on the account at the request of the borrower in order for the borrower to request that it
                               be shortened.

                         Servicemembers Civil Relief Act (formerly Soldiers and Sailors Act) interest rate reduction
                                For both FFELP and Private Loans, please be sure to include the begin and end dates

                  Return to Top of Section    Return To Top
                         Request to process an extension of in-school status, grace, or in-school deferment due to military mobilization on FFELP, Private
                         Credit and/or a combination of Private Credit and FFELP/FDLP loans. Include the following:
                                 Date mobilization orders received
                                 Begin date of deployment
                                 End date (if known)
                                 Words "deployed" or "mobilization" in Auto IDT

     TT00 MDSCH          DMLT can be processed based on a verbal request, military orders are not required, however, the begin date, end date and branch
                         of service are required to process and should be in the corr history
                                 In order to process the 180-day extension following a DMLT, the borrower must submit orders or provide a completed DMLT
                                 form
                                 Borrowers may not receive the full period of deferment they are eligible for when taking a verbal request
                                         Example: If no begin date is provided the request date is used. If no end date is provided, 12 months are processed
                                         instead of actual end date.
                                 Military orders should be requested for the most accurate processing
                         Request to merge loans (reallocation of principal and interest balance).
                               FFELP only Loans should use this request
     TT00 MERGE                Private Loans use TT00 NXTDU

                  Return to Top of Section    Return To Top
                         Request to regenerate a letter.

                         Request to regenerate a SWIS document.

                         Requests for document copies.

                         Payment history requests for converted CitiBank customers

                         Promissory Note requests for converted CitiBank customers
     TT00 MISCL
                         Master Promissory Notes for Rehabilitation Loans must be requested by the Guarantor

                         Requests for copies of prom notes located/not located at Navient (FFELP Loans/Private Loans)
                               If a customer requests a copy of their Direct Loan Master Promissory Note do NOT send the IDT but refer them to
                               https://studentloans.gov/myDirectLoan/index.action.
                               Advise the customer they will need their FASFA Pin in order to access a copy of their note. If the customer has forgotten
                               their PIN refer them to http://www.pin.ed.gov/PINWebApp/pinindex.jsp.

                         Request copy of a disbursement check
                         Requests to change a Deferment Interest Code or Borrower Type
     TT00 NWBCD
                  Return to Top of Section    Return To Top

                  Do NOT send requests to transfer payments from Navient Commercial to ED to this sort code. Those requests should be sent from




http://ks/servicingcscpilot/letters/Pages/106872.aspx                                                                                                          11/20/2014
Servicing CSC - Auto IDT Matrix & General Information                  Page 27 of 36
        Case 3:17-cv-00101-RDM Document 511-132 Filed 07/16/20 Page 29 of 38


                  CARES/CLASS Commercial to TQ00 EDTRF

                  FFELP Loans

                         Due Date Change requests
                               Must be current
                               Including accounts on automatic debit
                               Borrower verbal request
                               Include new due date the borrower requested.
                               Account must not be in a forbearance or deferment (if so, must be within 45 days of entering repayment)
                               First payment due date changes - the loan MUST be disclosed before the due date can be changed.
                               Federal Guidelines allow the borrower to adjust the first payment due date on Stafford, PLUS or Consolidation loans,
                               provided that the following criteria has been met:
                                       The loan must be disclosed, and
                                       the first payment has not been made by the borrower, and
                                       the account must be current, and
                                       the first payment due date request must not exceed:
                                               60 days from the repayment begin date for Stafford loans.
                                               60 days from the repayment begin date for SLS or Consolidation loans.
                                               60 days after the loan is fully disbursed for PLUS loans.
                                               If the borrower enters repayment after DSCH status that is used to determine the eligibility to change the
                                               date, not the number of days from the repayment begin date.
                               Due Dates for loans in Income Based Repayment (IBR) CANNOT be changed.

                         Next payment due date discrepancy.

                         Request to adjust payment counters - per borrower's request only if they do NOT want to be paid ahead.
                               For payments made more then 30 days from repayment send TT00 PCNTR
                               Payment counter adjustments for accounts in IBR should be sent to TT00 IBRQU
     TT00 NXTDU
                         Requests to adjust the Partial Payment Accumulator (PPA).
                               To research a delinquency an IDT will need to be sent.

                         Incorrect amount of interest applied to payment.

                         Request to combine or separate billing groups, for rules click here
                               Accounts on different suffixes must remain in separate bill groups

                         Request to reapply payment on different accounts (FFELP Loans only)
                               Only 100 and 101 tran codes can be reapplied. We cannot reapply a 103 (Auto Debit) tran code
                               Borrower permission is required if a payment is moved from an account without being replaced with an equal or larger
                               payment.
                               Misapplied payments located on 133 Screen. IDT must include payment to be adjusted and how to reapply and should also
                               include any supporting documents.
                               Include the exact amount to be reapplied as well as the loan the payment needs to be applied to

                         Request to reapply a payment to specific loans on an account (FFELP Loans only)
                               Delinquency: Payments will not be reapplied if the transaction causes a delinquency or increases the delinquency on the
                               loan the payment is taken from, even if the borrower requests so.
                               Do NOT reapply a payment from CNCS, U.S. Senate or House of Representatives to a private loan.
                               A payment can not be reapplied that is more than 6 months back with out manager approval.
                               Payments from the federal government can be reapplied to all federal loans except PLUS loan.
                               Dual SMART Loans: If the account has dual smart loans with the same disbursement date, they must be serviced as one loan;
                               therefore, a borrower payment would not only be applied to one SMART loan.

                         Request to reinstate delinquency
                               Deferment or forbearance processed in error and removed.
                               Delinquency did not reinstate automatically.

                  Return to Top of Section    Return To Top
                         Requesting an Owner Code Change
     TT00 OCHNG
                               Verification of Proper Funding is necessary prior to request being sent
                         Pay Advice

                         Adjustment requests initiated by the Lender Relations area.
                               Posting information in the corr message is sufficient to make adjustment.
     TT00 PAYAD
                         Adjustment requests from the INDY Litigation Group.
                               The IDT should note the amount forwarded to Monetary plus the 30% difference that needs to be posted as a 201 tran code
                               when funds are collected from the associated Law Firm.

                  Return to Top of Section    Return To Top
                         Requests to adjust or advance the Payment Counters for a payment received during a Non-Repayment Status when the Repayment
                         Begin Date was more than 30 Days in the future from the time of receipt.
     TT00 PCNTR
                                Such as during a Deferment or Forbearance
                         Account must be reviewed by a Supervisor before making any adjustments

                  Important: Advise the borrower to send in extra payments if enrolled in a repayment option. Any requests to increase the MPA may result




http://ks/servicingcscpilot/letters/Pages/106872.aspx                                                                                                       11/20/2014
Servicing CSC - Auto IDT Matrix & General Information                  Page 28 of 36
        Case 3:17-cv-00101-RDM Document 511-132 Filed 07/16/20 Page 30 of 38


                  in the account being removed from that repayment option. A payment can not be increased while the borrower has a repayment option
                  processed on their account.

                  For Smart Option Student Loans use TT00 SMOPT, Career Training loans use TT00 SLMFI, all other Private loans use TT00 PRVCR

                  If the customer has a combination of FFELP, Private (Non SOSL), and SOSL loans, a request can be sent to PMTAM and will be worked for
                  ALL loans.

                         Request to increase monthly payment amount* (FFELP/FDLP or both FFELP/FDLP and Private) - Only if customer is on level or level
                         extended payments
                               Must be current (can be paid ahead).
                               Loans must be disclosed and in repayment.
                               We will attempt to increase the monthly payment amount to within $5.00 of the borrower's requested payment amount.
     TT00 PMTAM                For Spousal Consolidations, we only need one borrower's request.
                               Loans can not be in an in-school, grace period, deferment or forbearance status.
                               Account can be on automatic debit.
                                        Request must come from the borrower and bank account holder (if someone other than the borrower)
                                        Request to increase the MPA for loans on automatic debit cannot result in the loan being PIF with the next
                                        extraction. Increasing the MPA is only intended to pay the loan off sooner, not to PIF it with the next payment

                         Request to re-disclose account (FFELP/FDLP/Private).
                               If the borrower sends in a large payment and asking for the payment to be lowered based that the balance is lower.
                               If the customer originally requested to increase their MPA and wants to go back to the original lower payment.
                                       Must be current.
                               Not eligible for Smart Option Student Loans (XXPP) if the customer sends in a large payment and requests re-disclosure.

                         Accounts in Income Sensitive Repayment (ISR), see TT00 ISRPY
                         Requests for a Program Change

     TT00 PRGCH          Copy of Notice of Guarantee (NOG) must be on ECS

                  Return to Top of Section    Return To Top
                  NOT APPLICABLE FOR PRIVATE LOANS! - FEDERAL LOANS ONLY

                         LVCs - Request to re-submit Loan Verification Certificates (LVC).

                         Customer is consolidating with another company and has multiple FFELP lenders.
                               Must be 30 days or more since the previous LVC (electronic LVC also) was sent.
                               The LVC Can not be faxed to the borrower.
                               If the initial LVC denial was due to an error in the processing review.
     TT00 PRLVC
                         Multiple lenders must be listed on the LVC.

                         Spousal LVCs - Request to process a Spousal LVC.
                               Must view LVC received prior to sending IDT.
                               If borrower provides SSN not listed on LVC.
                               To review for possible servicing error.
                                        Both SSNs must be present.
                                        Borrowers must have multiple lenders.

                  These Auto IDT requests MUST be submitted via CARES Comm tab/CLASS-Comm and NOT from CARES ED tab/CLASS-ED

                  This IDT is used for all private loans except for Smart Option Student Loans use SMOPT and Career Training loans use SLMFI.

                         Forbearance Fees
                               EXCLUDING: Forbearance fees being reapplied as a balance adjustment per making 6 months of one time payments
                               following the forbearance
                               Those requests should be sent to the following:
                                      CLASS Service Private loans - Pa_Cash_Team_Research@navient.com
                                      FDR Serviced Private loans - Pa_CashTeam_FDR@navient.com

                         Monthly Payment Amount Increase
                         Removing Late Fees
                         Repayment Option Processing
                         Reinstate Delinquency
                         Billed Interest
                         Posting an 883 tran code

                  Processing, shortening or removal of the following:

                         Processing Repayment Options for private loans
                                Corr the account with TP33 - VERBAL REQUEST FOR EXTENDED BORROWER REPAYMENT in order for the IDT to be
                                processed

                         DSCH (processed to LDA instead of AGD)

                         DSRC




http://ks/servicingcscpilot/letters/Pages/106872.aspx                                                                                                      11/20/2014
Servicing CSC - Auto IDT Matrix & General Information                  Page 29 of 36
        Case 3:17-cv-00101-RDM Document 511-132 Filed 07/16/20 Page 31 of 38


                         Extension of SCHL, GRCE, or DSCH due to military mobilization (GRCM / DMIG).

                         Research account needing loan converted to system.

                         The cosigner can request this only on the loans for which they cosigned).

                         For private loan programs eligible to receive information via the Clearinghouse, a verification letter, or a FFELP form may be
                         processed to place the loan in an in-school forbearance. However, a letter must be sent to advise the borrower of the status change
                         made on the private loans

                         Reapply payments on an account containing a private loan
                               Required Authorization:
                                      Account must be current
                                      DO NOT request to reapply a payment in response to anyone but the borrower, cosigner (if applicable), or someone
                                      with a power of attorney who is acting on the borrower's behalf.
                                      A payment may be reapplied when it is determined to be incorrectly applied, even if the borrower did not request
                                      the reapplication.
                                      This includes requests to reapply a payment from one account to another (including multi-suffix accounts. ie -1 and -
                                      2) if incorrectly applied.
                                      Include the exact amount to be reapplied as well as the loan the payment needs to be applied to
                                      DO NOT reapply a CNCS payment to a private loan.

                                Reapply overpayment on PIF Loan to an outstanding loan

                                Borrowers using the 3-up coupon logic that are showing delinquent for future payments

                                Reapply payment as a forbearance fee - Forbearance fee posted as a payment incorrectly
                                      Payment should be reapplied prior to requesting the forbearance processed to prevent embedded delinquency.
                                      The forbearance fee must be received within 60 days of the payment being received.

                         Payment counter adjustments

                         Change in Terms.
     TT00 PRVCR
                               Borrower's must wait 30 days before going into repayment when they are currently in a deferment or forbearance and
                               request a change in terms.

                         Re-disclose Account to Level Payment
                                Request to re-disclose an account from a repayment option to a level payment
                                Requests to re-disclose a monthly payment use TT00 PMTAM.

                                Re-disclose Account due to Incorrect Repayment Fees
                                       Request to re-disclose account due to repayment fees being charged twice in error. Once fee is removed the
                                       borrower may request to have the account re-disclosed.

                         Monthly payment amount change
                               Requests to increase the Monthly Payment Amount (MPA) only. Must be current
                               Accounts may be enrolled in auto debit.
                               Important: Any requests to increase the MPA may result in the account being removed from that repayment option. A
                               payment can NOT be increased while the borrower has a repayment option processed on their account. Advise the
                               borrower to send in extra payments if enrolled in a repayment option.

                         Due Date Change requests
                               Processing a due date change after a payment has been made on the loan
                                      Must be current.
                                      Accounts on Direct Repay.
                               Processing a First Payment Due Date change
                                      Ensure that the requested due date falls within the allowable number of days from the repayment begin date, which
                                      varies based on the loan program. This information is listed on the "Repayment and Benefits" document for each
                                      loan program.
                                      If the allowable number of days is not listed on the document, you may send this IDT including the date requested by
                                      the borrower and ask to research whether or not this requested date may be processed

                         Research the payment allocation indicator (A or U)

                         Request to reapply a full refund as a 133 tran code

                         SSN discrepancies for Private Loans (excluding Xs/PP and CT)
                  Contact your Team Lead/Supervisor to obtain their approval before submitting this IDT

                         IDT must include the amount to be refunded and effective dates of specific payments to be refunded

                         Refunds will always be sent to the remitter of the payment unless otherwise specified in the IDT request

                         Refunds will always be sent via check unless specifically stated in the request to be sent ACH. ACH refund requests must have the
                         653 screen information verified for accuracy. If the 653 screen information is not correct, please send request to the priority refund
                         proxy, providing the bank and routing numbers

                         Payment in excess of the balance of the loan or acct must age appropriately before refund can be sent.




http://ks/servicingcscpilot/letters/Pages/106872.aspx                                                                                                             11/20/2014
Servicing CSC - Auto IDT Matrix & General Information                  Page 30 of 36
        Case 3:17-cv-00101-RDM Document 511-132 Filed 07/16/20 Page 32 of 38


                         Refunds where the aging is NOT met must have one of the following prior to sending the IDT request:
                               Verification from the Borrower's Bank that the payment has cleared
                               Approval from a Manager or Director


                          Customer Payment Refund
                                                               Authorization Required
                          Amount
                          $0.01 to $499.99                     Back Office Analyst/ART Rep/
                          $500.00 to $2,499.99                 Accountant/Supervisor/Business Technical Analyst (Coordinator)
                          $2,500.00 to $49,999.99              Manager
                          $50,000.00 to $99,999.99             Director
                          $100,000.00 and above                Officer



                          If the payment is...       And the payment has aged...      Then...
                          $599.99 or less            N/A                              the aging period is waived
                          $600.00 or more            15 days or more                  the aging period is waived
                                                                                      proof the payment has cleared OR approval from a Sr.
                          $600.00 or more            less than 15 days
                                                                                      Director or VP is required


                         Proper approval must be on the account in order for Monetary to process refund
                                Canned Corr Code Messages
                                      G011 Refund Approved
     TT00 REFND
                                      GY47 Approval granted for refund of NSF Fees
                                      GV70 Supervisor approved refund of Bank Fees (convenience fees)

                         Request to refund an ED payment to the customer when the payment was meant for Navient

                         Check is payable to an entity other than Navient or one of its serviced lenders.

                         Payment was incorrectly debited from the borrower’s bank account. (Ex. Auto debit processed twice for same month)

                         MANAGER or DIRECTOR approval must be on the 151 Screen in order to process a refund for any other reason

                         Any request dealing with a customer refund 135 tran code (customer payment received within 120 days of disbursement), please
                         use TQ00 SCHRF

                         Monetary does not post 133 tran codes (school refunds)
                               Please, send school refund requests to ExportSS Finance

                         Time Frame- After Monetary posts the refund to the system:
                                Comm/FDR
                                      ACH-3 to 5 business days
                                      Check-3 business days plus mailing time
                                ED
                                      ACH-1 to 2 weeks
                                      Check-3 to 4 weeks

                  Do NOT use this IDT for loans in IBR or ISR. See TT00 IBRQU or TT00 ISRPY.

                  For Federal (FFELP) Loans:

                         Account must be current when sending this request

                         Request to terminate a repayment option

                         Request to change repayment option plans (i.e. Max 2 to Max 4).
                               Must meet eligibility criteria in order to request the new repayment option

                         Extended Repayment Plan
                               If unable to process Extended Repayment by phone - for federal loans, or combination of federal/private; as well as -2
                               accounts
     TT00 REPAY
                         Graduated Repayment Plan
                               Available on Stafford, Supplemental Loans, Parent PLUS, Graduate PLUS and Federal Consolidation Loans
                               Graduated Repayment 2, 3, and 4 should be processed on CARES
                               Graduated Repayment 5 (Federal Consolidation Only) should be processed via this IDT request
                                      Empowered Specialists are able to process Grad Choice on consolidation loans

                         Extended Graduated Repayment (2/4) Plan
                               Available on Federal Consolidation Loans only in an Extended Repayment plan

                         Extended Graduated Repayment (A/B) Plan
                               Available for FFELP loans on Extended Repayment ONLY

                         If the account is on a lower payment option at the time a FORV is processed, it should go back to the lower payment plan once the
                         FORV ends




http://ks/servicingcscpilot/letters/Pages/106872.aspx                                                                                                        11/20/2014
Servicing CSC - Auto IDT Matrix & General Information                  Page 31 of 36
        Case 3:17-cv-00101-RDM Document 511-132 Filed 07/16/20 Page 33 of 38


                                If the account is on a lower payment option at the time a FORV is processed, it should go back to the lower payment plan
                                once the FORV ends

                  Return to Top of Section    Return To Top
                         Reinstating the upfront rebate for customers who PIF their loans prior to their 12 monthly payments

                         Research delinquency

                         Research payments or research payment counters (NOT FOR MISSING PAYMENTS)

                         Research over or under disclosure
     TT00 RESCH

                         Research previous lender payment history

                         If customer is requesting a letter with the outcome of the research, you will need to include in your request that once the research
                         is completed please forward information to TT00 MANLR for a letter to be sent to the customer.

                  Do not send requests for teacher loan forgiveness, missing payments, bankruptcy, death, cosigner releases, BIPS, 1098E, credit bureau,
                  or check copies
                         Reapply a borrower payment on class on the same account (from one loan to another or one suffix or another) or to a different
     TT00 RPPLY          account
                  Please use TQ00 RPPLY for specialty payments
                  Account Restructures – invalid balances on account

                  Reallocate principal balance at repurchase


     TT00 RSTRE          R/O’s defers/forbs, payment history, manual calculations - IDT must go to Corr (MY00) first to research.

                         Detailed explanation in corr message

                         Revised guarantee or disclosure depending upon when it is identified.

                  For Smart Option Student Loans use TT00 SMOPT, Career Training loans use TT00 SLMFI, all other Private loans use TT00 PRVCR

                  DO NOT SEND REQUESTS TO TT00 SEPRE IF THE ENROLLMENT INFORMATION IS NOT VIEWABLE ON THE SYSTEM (i.e. Clearinghouse,
                  EVR, Deferment forms, etc)

                  For FFELP & FDLP Loans ONLY

                         School Code Research

                         Borrower was not enrolled when the loan was approved and disbursed
                               For private loans, there is no never enrolled research for private loans. The separation date will need to be backdated if the
                               borrower was not enrolled during the loan period

                         Requests to remove DGRC on D5 and D6 loans with a SDLC suffix that had DGRC processed in error

                         Requests to research for correct separation date information

                         Grace period adjustments

                         New Loan Certification can be used for School Related Deferment processing
                               If the borrower has a new loan on the system, the school certification may be used to process a DSCH on the other loans as
                               long as those loans qualify for DSCH. We can use the certification if the loan is in an ADIS status and the application has a
                               school sign app date. In addition, the certification from a newly disbursed Direct Loan may be used as certification for
     TT00 SEPRE                granting a school deferment or updating a separation date.

                         Student Deferment (DSTU) Processing/Shortening
                               Requests for shortening/removing a DSTU can also be sent

                         In-School Deferment (DSCH) Processing
                                Based on One of the Following:
                                       Clearinghouse report
                                              Information is on the system
                                              If the information is on the CH website and not on the system, indicate that in the IDT.
                                       In-school deferment form
                                       Guarantor report
                                       Enrollment Verification Request form (school letter)
                                       Reversing Accelerated Repayment (processed in error or if the borrower chooses not to consolidate)
                                Removal or shortening of an In-School deferment (include LDA when applicable)

                         Summer Bridge Deferment (DSUM)
                              Processing based on the borrower's verbal request.
                                     Name of the intended school
                                     The enrollment begin date
                                     Status for the fall semester
                                     Spring certification must be on CLASS/CARES.
                              Removal or shortening of a Summer Bridge deferment.




http://ks/servicingcscpilot/letters/Pages/106872.aspx                                                                                                           11/20/2014
Servicing CSC - Auto IDT Matrix & General Information                  Page 32 of 36
        Case 3:17-cv-00101-RDM Document 511-132 Filed 07/16/20 Page 34 of 38


                         Separation Date Changes
                               Processing based on one of the following:
                                      Clearinghouse report
                                      In-school deferment form
                                      Guarantor report
                                      Enrollment Verification Request form (school letter)
                                      Borrower verbally advises (backdate only) - include the date in the ID

                         SLS Delayed Commencement of Repayment (DSRC)
                                Processing a DSRC for SLS loans.
                                       Stafford loans are on CLASS.
                                       Removal or shortening of a DSRC.

                  Return to Top of Section     Return To Top
                         Requesting to refund NSF fees and SpeedPay fees

                         Must provide declining bank statement showing proof of the NSF fees incurred

     TT00 SFEES          Any request over $50.00 must have manager approval

                         Canned Corr Code Messages
                               GY47 Approval granted for refund of NSF Fees
                               GV70 Supervisor approved refund of Bank Fees (convenience fees)
                  Processing requests for Career Training, University of Phoenix, Parent Opportunity and Third Party & Clark Atlanta University loans.

                         Adjustments to Career Training, University of Phoenix, Parent Opportunity and Third Party & Clark Atlanta University loans
                               payment counter adjustments
                               reapply a payment when a Career Training, University of Phoenix, Parent Opportunity or Third Party & Clark Atlanta
                               University loan is involved

                         Request to process a Hardship Forbearance if all requirements have been met and the forbearance form received on the account
                         has not been processed within the standard time frame.

                         Removal or shortening of a Hardship Forbearance if a written request has been received on the account and has not been
                         processed within the standard time frame.

                         Request a due date change (written request from the borrower must be received, the IDT should only be sent if the request is on
                         file and we have not processed it within the standard 14 day processing time).

                         Change in Terms written request has been received but not processed within the standard time
     TT00 SLMFI

                         Submit CT loans to be corrected if they are on a reduced payment while in school and the loan was re-disclosed prior to the reduced
                         payment period being complete.
                                Example: A CT loan was initially set up for 36 months of $10.00 payments. After 12 months, on the anniversary date, the
                                loan is re-disclosed to a level payment. This should not happen and needs to be corrected

                         Research requests (includes most research request with exception of Customer Service Research functions such as payment
                         counters

                         Combining or separating billing groups

                         Re-disclosure requests based on a lump sum payment or due to a refund or cancellation and requests to change the monthly
                         payment amount (MPA) must be submitted in writing.
                                If there is a written request on file and it has not been processed within the 14 day turnaround time, send an email to:
                                SLMServicing@navient.com . Customer Service Research CANNOT make these changes.

                  Return to Top of Section     Return To Top
                         Schedule type changes can only be made due to customer's being enrolled in school (after being separated and re-enrolled)
                               If the customer is not in school, they are scheduled to make their regular payments consisting of principal and interest

                         The MPA cannot be increased and the terms cannot be shortened for XS/PP loans

                         Request to change the schedule type of the Smart Option Student Loan (XS/PP).
     TT00 SMOPT
                               From interest only payments, schedule type 'Z', to principal and interest payments, schedule type 'V'.
                               From principal and interest only payments, schedule type 'V', to interest payments, schedule type 'Z'.
                               To change the payment plan to $25 fixed payments schedule type 'W'
                               If borrower goes back to school, from principal and interest payments, schedule type 'V' to return to interest only
                               payments, schedule type 'D' or 'E'
                               From interest only payments, schedule type 'D', to principal and interest payments, schedule type 'V'.

                  Requests to process, fax or mail documents related to specialty items which include:

                         Lender Verification for Loan Repayment

                         Cosigner Release Requests

                         Canceled Checks




http://ks/servicingcscpilot/letters/Pages/106872.aspx                                                                                                          11/20/2014
Servicing CSC - Auto IDT Matrix & General Information                  Page 33 of 36
        Case 3:17-cv-00101-RDM Document 511-132 Filed 07/16/20 Page 35 of 38


                                    Name Discrepancy

                                    Excess Title IV Forbearance
                                           If the account is in an FCLM or RCLM status, send TC00 AFORB to process

         TT00 SPECL                 Requests to send the Teacher Loan Forgiveness forms to the borrower
                                          FORA will be processed not to exceed 60 days while awaiting the completed application

                                    CNCS Americorps forbearance research request

                             Return to Top of Section     Return To Top
                             Settlements Purchase Adjustments
         TT00 STTLE
                                    Used by Settlement Rec reps only who initiate an SA/TA to process a purchase adjustment
                                    SSN Change requests

                                    Used to combine suffixes (-1, -2) if there are less than 20 loans on one account for a customer
        TT00 SSNMG
                                    Merge two accounts
                                          Example: The borrower has two SSNs on the system and they provide a copy of their SSN card. The two accounts need to be
                                          merged under the correct SSN.
                                    Subsidized/Unsubsidized indicator adjustment
        TT00 SUBUN                         No documentation is needed by the customer
                                           If the loan is loaded as sub or unsub incorrectly the prom note or NSLDS is used to make the correction
                                    Correcting terms on loan
                                           Repayment Obligation (R/O), deferments, forbearances, payments

                                    Consolidation loans disclosed for a lesser amount of years at the borrower's request can be returned to maximum terms as long as
        TT00 TERMS                  the account is current

                                    Shorten terms on loan (loan must be disclosed and within 45 days of repayment)

                                    Correcting the MPA and also research previous lender histories to see if terms are correct
                                    Request to write-off remaining balance.
                                          GX91 canned corr entered by authorizing person. (CSR will verify who authorized write-off prior to making any adjustments)

                             Guidelines for Commercial Loans

                                     If the amount of the write-off
                                                                    Then the write-off MUST be approved by at least a...
                                     is...
                                     Less than $50.00                  This is policy - no approval needed
                                                                       Supervisor (OCA reps can authorize up to $200.00)
                                                                       Team Leaders
                                     $50.00 to $200.00                 Servicing Specialists III
                                                                       PI Return Team (Click here to view members)
                                                                       PI Manager (Click here to view members)
                                     $200.01 to $500.00                Manager
                                     $500.01 to $1,000.00              Director

                                     $1,000.01 or more                 Senior Director


                             Guidelines for ED Loans
        TT00 WRITE
                                     If...         Then...
                                     The write off
                                     is $25.00 or Submit a request to Category/Request: Monetary/Write-Off Remaining Balance
                                     less
                                     The write-off
                                     is $25.01 or Submit a request to Category/Request: Monetary/Write-Off Remaining Balance
                                     more
                                                   Send an email to: Maryalice.A.Erickson@navient.com include the following information:
                                     IDT analyst
                                     reviewing
                                     the Write-              Customer's name
                                     Off                     Common line ID
                                     Remaining               SSN
                                     Balance                 Loan #
                                     request
                                                             Amount
                                                             Detailed description of write- off reason


                                    Request to credit remaining interest on a FFELP loan when a payment or school refund has been received within 120 days of
                                    disbursement and the necessary interest adjustment has not been made.
                                           Must include clear explanation of what needs to be credited.



  Return to Top of Section     Return To Top




http://ks/servicingcscpilot/letters/Pages/106872.aspx                                                                                                                  11/20/2014
Servicing CSC - Auto IDT Matrix & General Information                  Page 34 of 36
        Case 3:17-cv-00101-RDM Document 511-132 Filed 07/16/20 Page 36 of 38




  MD00 & TU00 - Skip Tracing




   Corr Code & Sort Code                                                                   Function
       MD00 RSRCH                Adding cosigner/reference codes to the CLASS 116 screen
        TU00 RSRCH               Future address/name/phone number change requests



  Return To Top




  MJ00 - Settlement Reconciliation




      Corr Code & Sort Code                                                                    Function
                                        Posting of 200 transaction codes for payments cashed by prior lender or servicer that were not included in the purchase
                                        price and have not been forwarded to Navient

                                        Required information not be included in the IDT request is as follows:
                                               Borrower's Name and SSN
           MJ00 ATTBP
                                               Previous Lender Payment History
                                               Copy of Cancelled Check
                                               GZ33 manager's Approval

                                 Back up documentation can be sent to settlement_rec@navient.com in the form of a scanned PDF file
                                        Adjustments to the purchased amount of principal or interest

                                        Adjustments of premiums, cost of funds, etc. for CAC deals

  Settlement_Rec@navient.com
                                        Deal number, borrower’s SSN, description of adjustment to be made, lender name and OE number, and documentation to
                                        support change

                                        Back up documentation should be sent in the form of a PDF file to this proxy box



  Return To Top




  MN00 - Process Control Unit

  The Process Control Unit handles Pay History Requests




   Corr Code & Sort Code                                                                   Function


                                 Regular Pay History Requests
                                 Southwest Student Services Payment History
                                 ACS Payment History
                                 GLHEC Payment History
                                 Unity Payment History
                                 ULS Payment History
                                 MMB Payment History
                                 Suntech Payment History




http://ks/servicingcscpilot/letters/Pages/106872.aspx                                                                                                             11/20/2014
Servicing CSC - Auto IDT Matrix & General Information                  Page 35 of 36
        Case 3:17-cv-00101-RDM Document 511-132 Filed 07/16/20 Page 37 of 38


                                   ALS Payment History
                                   RKL Financial Payment History
                                   EFG Payment History
                                   PHEAA Payment History
                                   ELSC Payment History
                                   BTI Payment History (Only to be used when Eduserve corr history date is 06/01/95)
       MN00 PAYHY                  Vela Payment History
                                   Unipac Payment History
                                   Eduserve Payment History
                                   CHASE Payment History
                                   AFSA Payment History

                             Jack Henry Pay History Requests are to be sent to slm.servicing@navient.com NOT to MN00 PAYHY



  Return To Top




  MO00 - Document Capture

  The Document Capture and Retrieval Department is responsible for the receipt, imaging, indexing, and storing of borrower correspondence and origination documentation.




   Corr Code & Sort Code                                                                    Function
       MO00 CPROM                  Requests to have original or new files scanned
                                   Used when requesting document retrieval from Micro FIlm

                                   LSCPA should be chosen as the Center when sending the Auto IDT
       MO00 MICRO
                                          List the first initial from the center that indexed the document
                                                  Look up the location of the E-code that indexed the document
                                          Enter the Roll Number of the document and Press Enter
        MO00 OFILE                 Original Borrower File Requests



  Return to Top of Section     Return To Top




  MU00 - Smart Consolidation

  You must send this Auto IDT through CLASS at this time. CARES will be updated at a later time.




   Corr Code & Sort Code                                                                    Function
                                   Send an IDT to the Post Disbursement area for the following:
                                          Request to unconsolidate a SM Loan
                                          A breakdown letter for all loans included in the consolidation
                                          To add a loan to the consolidation within 180 days of the consolidation loan date
       MU00 SMART                         Research an underpaid account
                                          To advise borrower why loans that were requested to be consolidated, still have a balance
                                          To advise borrower why original lender has not yet received the payoff check and it has been > 30 days since loan was
                                          consolidated

                                   IDT corr entry must include an explanation of what is to be researched and if a borrower response is needed



  Return To Top




  GCU Guarantor Compliance




              Resource Box                                                                         Function

                                         Commercial Loans




http://ks/servicingcscpilot/letters/Pages/106872.aspx                                                                                                                      11/20/2014
Servicing CSC - Auto IDT Matrix & General Information                  Page 36 of 36
        Case 3:17-cv-00101-RDM Document 511-132 Filed 07/16/20 Page 38 of 38


                                              National Student Loan Database System Updates. We will contact the guarantor to update NSLDS


  PA_NSLDS_INQUIRIES@navient.com              List guarantor to be contacted. Information to be updated i.e., sep date, disbursement information, and loan status
                                              information.
                                                      You do not need to send an Auto IDT to Claims

                                       Department of Education Loans

                                              National Student Loan Database System Updates. We will contact the guarantor to update NSLDS
   ED_NSLDS_Requests@navient.com
                                              List guarantor to be contacted. Information to be updated i.e., sep date, disbursement information, and loan status
                                              information.
                                                      You do not need to send an Auto IDT to Claims



  Return To Top




  Office of the Customer Advocate

  The Office of the Customer Advocate (formerly CAU - Customer Advocate Unit) was created for the purpose of handling congressional inquiries and/or correspondence addressed to Navient
  corporate officers. This ensures that proper action takes place on the account(s) in question. The Office of the Customer Advocate is located in Wilkes-Barre, PA.




          Resource Box                                                                      Description
                                Accounts are sent to OCA as deemed by ART

     advocate@navient.com              Used for Complaints
                                       Used to send accounts to the Office of the Customer Advocate
                                       Requests to un-consolidate a loan consolidated with an outside Lender
                                Accounts are sent to OCA as deemed by ART

   advocate-ed@navient.com             Used for Complaints
                                       Used to send accounts to the Office of the Customer Advocate
                                       Requests to un-consolidate a loan consolidated with an outside Lender



  Return To Top


  Compliance/Legal                   Yes
  Policy Bulletin/Regulation         MA Small Loan Act Procedure Policy
  ICE Control Process & Control #    N/A
  Unica Project Code                 N/A




  Confidential and Proprietary Information of Navient



  Related Topics:

     Add Comment




http://ks/servicingcscpilot/letters/Pages/106872.aspx                                                                                                                    11/20/2014
